 



Exhibit 10.8
AGREEMENT TO CONTRIBUTE
AMONG
NORTHLAND PORTFOLIO L.P., a Delaware limited partnership,
NORTHLAND FUND L.P., a Delaware limited partnership
NORTHLAND FUND II, L.P., a Delaware limited partnership
NORTHLAND FUND III, L.P., a Delaware limited partnership
NORTHLAND INVESTMENT CORPORATION, a Massachusetts corporation
NORTHLAND AUSTIN INVESTORS LLC, a Delaware limited liability company
AUSTIN INVESTORS L.P., a Delaware limited partnership
DRAKE INVESTORS L.P., a Delaware limited partnership
TATSTONE INVESTORS L.P., a Delaware limited partnership
TARRAGON CORPORATION, a Nevada corporation
AND
ANSONIA LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------



 



AGREEMENT TO CONTRIBUTE
     This AGREEMENT TO CONTRIBUTE (this “Agreement”) is entered into as of this
31st day of March, 2008, by and among NORTHLAND PORTFOLIO L.P., a Delaware
limited partnership (“Northland Portfolio”), NORTHLAND FUND L.P., a Delaware
limited partnership (“Northland Fund I”), NORTHLAND FUND II, L.P., a Delaware
limited partnership (“Northland Fund II”), NORTHLAND FUND III, L.P., a Delaware
limited partnership (“Northland Fund III”), NORTHLAND INVESTMENT CORPORATION, a
Massachusetts corporation (“NIC”), NORTHLAND AUSTIN INVESTORS LLC, a Delaware
limited liability company (“Northland Austin”), AUSTIN INVESTORS L.P., a
Delaware limited partnership (“Austin Investors”), DRAKE INVESTORS L.P., a
Delaware limited partnership (“Drake”), TATSTONE INVESTORS L.P., a Delaware
limited partnership company (“Tatstone” and together with Northland Portfolio,
Northland Fund I, Northland Fund II, Northland Fund III, NIC, Northland Austin,
Austin Investors and Drake, collectively, “Northland”), TARRAGON CORPORATION, a
Nevada corporation (“Tarragon Corporation”), ANSONIA LLC, a Delaware limited
liability company (“Ansonia”, together with Tarragon Corporation, collectively,
“Tarragon”).
RECITALS
     WHEREAS, each of Northland Portfolio, Northland Fund I, Northland Fund II,
Northland Fund III, NIC, Northland Austin, Austin Investors, Drake, Tatstone,
Tarragon Corporation and Ansonia (each a “Contributor”) wishes to cause a new
Delaware limited liability company to be known as Northland Properties LLC (the
“New Company”) to be formed on or before the First Closing (as defined below),
and having (pursuant to the First Closing and/or pursuant to one or more of the
subsequent Closings contemplated hereby) each of Northland Portfolio, Northland
Fund I, Northland Fund II, Northland Fund III, NIC, Northland Austin, Austin
Investors, Drake, Tatstone, Tarragon Corporation, or to the extent Tarragon SPE
is formed to hold the Common Units (hereinafter defined) issuable to Tarragon
Corporation by the New Company, Tarragon SPE, and Ansonia as members (each, a
“Member”, and collectively, the “Members”) and have fully negotiated the form of
limited liability company operating agreement of the New Company attached hereto
as Exhibit A (the “Limited Liability Company Agreement”) and the documents
related thereto, which include a tax matters agreement (the “Tax Matters
Agreement”) in the form of Exhibit D and an interim management agreement (the
“Interim Management Agreement”) in the form of Exhibit B, as more fully
described below;
     WHEREAS, Northland Portfolio is the owner, directly or indirectly, of
certain membership and/or limited partnership interests and/or 100% of the stock
in those entities identified on Schedule A-1, representing the economic, voting
and other rights in such entities (collectively, the “Northland Portfolio
Companies”), as more particularly set forth in those certain Operating
Agreements and Limited Partnership Agreements of the Northland Portfolio
Companies identified on Schedule A-1 (as the same may be amended or modified,
collectively, the “Northland Portfolio Operating Agreements”);

2



--------------------------------------------------------------------------------



 



     WHEREAS, Northland Fund I is the owner, directly or indirectly, of certain
membership and/or limited partnership interests in those entities identified on
Schedule A-2, representing the economic, voting and other rights in such
entities (collectively, the “Northland Fund I Companies”), as more particularly
set forth in those certain Operating Agreements and Limited Partnership
Agreements of the Northland Fund I Companies identified on Schedule A-2 (as the
same may be amended or modified, collectively, the “Northland Fund I Operating
Agreements”);
     WHEREAS, Northland Fund II is the owner, directly or indirectly, of certain
membership and/or limited partnership interests and/or 100% of the stock in
those entities identified on Schedule A-3, representing the economic, voting and
other rights in such entities (collectively, the “Northland Fund II Companies”),
as more particularly set forth in those certain Operating Agreements and Limited
Partnership Agreements of the Northland Fund II Companies identified on
Schedule A-3 (as the same may be amended or modified, collectively, the
“Northland Fund II Operating Agreements”);
     WHEREAS, Northland Fund III is the owner of certain membership and/or
limited partnership interests in those entities identified on Schedule A-4,
representing the economic, voting and other rights in such entities
(collectively, the “Northland Fund III Companies”), as more particularly set
forth in those certain Operating Agreements and Limited Partnership Agreements
of the Northland Fund III Companies identified on Schedule A-4 (as the same may
be amended or modified, collectively, the “Northland Fund III Operating
Agreements”);
     WHEREAS, NIC is the owner of certain membership interests in those entities
identified on Schedule A-5, representing the economic, voting and other rights
in such entities (collectively, the “NIC Companies” and together with the
Northland Portfolio Companies, the Northland Fund I Companies, the Northland
Fund II Companies, and the Northland Fund III Companies, collectively, the
“Northland Companies”, and, each a “Northland Company”), as more particularly
set forth in those certain Operating Agreements of the NIC Companies identified
on Schedule A-5 (as the same may be amended or modified, collectively, the “NIC
Operating Agreements” and together with the Northland Portfolio Operating
Agreements, the Northland Fund I Operating Agreements, the Northland Fund II
Operating Agreements, and the Northland Fund III Operating Agreements,
collectively, the “Northland Operating Agreements”);
     WHEREAS, Northland Austin is the owner of certain limited partnership
interests in Northland Austin Portfolio L.P., which is one of the Northland Fund
I Companies;
     WHEREAS, Austin Investors is the owner of certain limited partnership
interests in Northland Austin Portfolio L.P., which is one of the Northland Fund
I Companies;
     WHEREAS, Drake is the owner of certain membership interests in Northland
Memphis Portfolio LLC, which is one of the Northland Fund I Companies;
     WHEREAS, Tatstone is the owner of certain membership interests in Northland
Tatnuck LLC, which is one of the Northland Fund II Companies;

3



--------------------------------------------------------------------------------



 



     WHEREAS, the Contribution Percentage of each of the Northland Contributors
in the Northland Companies and the Northland Properties is set forth in
Schedule F-1;
     WHEREAS, Tarragon Corporation, directly or indirectly, is the owner of the
membership and/or limited partnership interests in those entities identified on
Schedule A-6, representing certain economic, voting and other rights in such
entities (collectively, the “Tarragon Companies”), as more particularly set
forth in those certain Operating Agreements and Limited Partnership Agreements
of the Tarragon Companies as identified on Schedule A-6 (as the same may be
amended or modified, collectively, the “Tarragon Operating Agreements”);
     WHEREAS, Ansonia is the owner of certain limited partnership interests in
Ansonia Apartments, L.P., which is one of the Tarragon Companies;
     WHEREAS, the Contribution Percentage of each of the Tarragon Contributors
in the Tarragon Companies and the Tarragon Properties is set forth in
Schedule F-2;
     WHEREAS, prior to each Closing affecting a transfer of interests in any of
the Tarragon Companies, Tarragon Corporation and Ansonia intend to restructure
the Tarragon Companies and their ownership in the Tarragon Companies as
described in more detail in Schedule G attached hereteo (the “Tarragon
Restructuring”), such that Tarragon and Ansonia will after giving effect to the
Tarragon Restructuring own, directly or indirectly through one or more of the
Tarragon Companies, certain membership and/or limited partnership interests in
those certain entities identified on Schedule A-7, representing certain
economic, voting and other rights in such entities (and, after giving effect to
the Tarragon Restructuring, all references in this Agreement or in Related
Document to the “Tarragon Companies” or the “Tarragon Company Interests” shall
be deemed to be a reference to the entities and interests identified on
Schedule A-7, and not to the entities and interests identified on Schedule A-6);
     WHEREAS, the Northland Portfolio Companies are the owners of the Real
Property (defined below) described on Schedule B-1 attached hereto;
     WHEREAS, the Northland Fund I Companies are the owners of the Real Property
described on Schedule B-2 attached hereto;
     WHEREAS, the Northland Fund II Companies are the owners of the Real
Property described on Schedule B-3 attached hereto;
     WHEREAS, the Northland Fund III Companies are the owners of the Real
Property described on Schedule B-4 attached hereto;
     WHEREAS, the NIC Companies are the owners of the Real Property described on
Schedule B-5 attached hereto;
     WHEREAS, the Tarragon Companies are the owners of the Real Property
described on Schedule B-6 attached hereto;
     WHEREAS, upon one or more Closings, Northland Portfolio wishes to
contribute to the New Company all of Northland Portfolio’s right, title and
interest in and to the Northland

4



--------------------------------------------------------------------------------



 



Portfolio Companies under the Northland Portfolio Operating Agreements (the
“Northland Portfolio Company Interests”), and the New Company shall (i) accept
contribution of the Northland Portfolio Company Interests, and (ii) issue to
Northland Portfolio Common Units in the New Company in exchange for such
contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Northland Fund I wishes to contribute
to the New Company all of Northland Fund I’s right, title and interest in and to
the Northland Fund I Companies under the Northland Fund I Operating Agreements
(the “Northland Fund I Company Interests”), and the New Company shall (i) accept
contribution of the Northland Fund I Company Interests, and (ii) issue to
Northland Fund I Common Units in the New Company in exchange for such
contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Northland Fund II wishes to contribute
to the New Company all of Northland Fund II’s right, title and interest in and
to the Northland Fund II Companies under the Northland Fund II Operating
Agreements (the “Northland Fund II Company Interests”), and the New Company
shall (i) accept contribution of the Northland Fund II Company Interests, and
(ii) issue to Northland Fund II Common Units in the New Company in exchange for
such contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Northland Fund III wishes to contribute
to the New Company all of Northland Fund III’s right, title and interest in and
to the Northland Fund III Companies under the Northland Fund III Operating
Agreements (the “Northland Fund III Company Interests”), and the New Company
shall (i) accept contribution of the Northland Fund III Company Interests, and
(ii) issue to Northland Fund III Common Units in the New Company in exchange for
such contribution, as more fully described below;
     WHEREAS, upon one or more Closings, NIC wishes to contribute to the New
Company all of NIC’s right, title and interest in and to the NIC Companies under
the NIC Operating Agreements (the “NIC Company Interests”), and the New Company
shall (i) accept contribution of the Northland Fund III Company Interests, and
(ii) issue to NIC Common Units in the New Company in exchange for such
contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Northland Austin wishes to contribute
to the New Company all of Northland Austin’s right, title and interest in and to
Northland Austin Portfolio L.P. (the “Northland Austin Company Interests”), and
the New Company shall (i) accept contribution of the Northland Austin Company
Interests, and (ii) issue to Northland Austin Common Units in the New Company in
exchange for such contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Austin Investors wishes to contribute
to the New Company all of Austin Investors’s right, title and interest in and to
Northland Austin Portfolio L.P. (the “Austin Investors Company Interests”), and
the New Company shall (i) accept contribution of the Austin Investors Company
Interests, and (ii) issue to Austin Investors Common Units in the New Company in
exchange for such contribution, as more fully described below;

5



--------------------------------------------------------------------------------



 



     WHEREAS, upon one or more Closings, Drake wishes to contribute to the New
Company all of Drake’s right, title and interest in and to Northland Memphis
Portfolio L.P. (the “Drake Company Interests”), and the New Company shall
(i) accept contribution of the Drake Company Interests, and (ii) issue to Drake
Common Units in the New Company in exchange for such contribution, as more fully
described below;
     WHEREAS, upon one or more Closings, Tatstone wishes to contribute to the
New Company all of Tatstone’s right, title and interest in and to Northland
Tatnuck LLC (the “Tatstone Company Interests”), and the New Company shall
(i) accept contribution of the Tatstone Company Interests, and (ii) issue to
Tatstone Common Units in the New Company in exchange for such contribution, as
more fully described below;
     WHEREAS, upon one or more Closings, Tarragon Corporation wishes to
contribute to the New Company all of Tarragon Corporation’s right, title and
interest in and to the Tarragon Companies under the Tarragon Company Operating
Agreements (the “Tarragon Corporation Company Interests”), and the New Company
shall (i) accept contribution of the Tarragon Corporation Company Interests, and
(ii) issue to Tarragon Corporation Common Units in the New Company in exchange
for such contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Ansonia wishes to contribute to the New
Company all of Ansonia’s right, title and interest in and to the Tarragon
Companies under the Tarragon Company Operating Agreements (the “Ansonia Company
Interests” and, together with the Tarragon Corporation Company Interests, the
“Tarragon Company Interests”), and the New Company shall (i) accept contribution
of the Ansonia Company Interests, and (ii) issue to Ansonia Common Units in the
New Company in exchange for such contribution, as more fully described below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in reliance on all
representations, warranties and covenants made by each of the parties hereto,
Northland and Tarragon agree as follows:
DEFINITIONS
     The following terms as used in this Agreement will have the meanings
ascribed to them as set forth below unless the context clearly requires another
meaning. The terms set forth below do not constitute all defined terms set forth
in this Agreement. Such other defined terms shall have the meanings ascribed to
them elsewhere in this Agreement.
     “Act” means the Securities Act of 1933.
     “Action” shall mean any claim, suit, litigation, injunction, stay, labor
dispute, arbitration, investigation, audit or other action or proceeding,
including, without limitation, any condemnation action.
     “Affiliate” shall mean any entity in which the Person in question owns
directly or indirectly more than fifty percent (50%) of the voting stock or
similar interests issued by such entity or any entity controlling, controlled by
or under common control with the Person in question.

6



--------------------------------------------------------------------------------



 



     “Affiliate Management Agreement” has the meaning set forth in Section 1.4.
     “Agreement” has the meaning set forth in the Recitals.
     “Ansonia” has the meaning set forth in the introductory paragraph.
     “Ansonia Company Interests” has the meaning set forth in the Recitals.
     “Assumed Debt” shall mean one or more, as the case may be, of the Northland
Assumed Debt and the Tarragon Assumed Debt.
     “Austin Investors” has the meaning set forth in the introductory paragraph.
     “Austin Investors Company Interests” has the meaning set forth in the
Recitals.
     “Authority” shall mean a governmental body or agency having jurisdiction
over Northland, Tarragon, or the Properties.
     “Bermuda Island Purchase Agreement” has the meaning set forth in
Section 1.2.
     “Business Day” means any weekday that is not an official holiday in the
State of New York.
     “Cash” means cash and monetary equivalents, including money funds and other
short-term investments, but excluding tenant security deposits, escrow balances
and reserves held by a lender for the account of a Contributed Company.
     “Casualty” has the meaning set forth in Section 8.1.
     “Casualty Sum” has the meaning set forth in Section 8.1.
     “Closing” and “Closing Date” have the meaning set forth in Section 1.3.
     “Closing Notice” has the meaning set forth in Section 1.3.
     “Closing Conditions” shall mean one or more, as the case may be, of the
Northland Closing Conditions or the Tarragon Closing Conditions.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and
applicable rules and regulations thereunder. Any reference herein to a specific
section or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.
     “Common Units” means the units of membership interest in the New Company to
be issued to the Contributors hereunder, and having the designations,
preferences, rights, powers and duties as set forth in the Limited Liability
Company Agreement.
     “Companies” shall mean one ore more, as the case may be, of the Northland
Companies and the Tarragon Companies.

7



--------------------------------------------------------------------------------



 



     “Company Interests” shall mean one or more, as the case may be, of the
Northland Company Interests and the Tarragon Company Interests.
     “Competing Transaction” has the meaning set forth in Section 9.2.
     “Condemnation” has the meaning set forth in Section 8.2.
     “Condemnation Sum” has the meaning set forth in Section 8.2.
     “Contracts” shall mean one or more, as the case may be, of the Northland
Contracts or the Tarragon Contracts.
     “Contributed Companies” has the meaning set forth in Section 1.1(a).
     “Contributed Properties” has the meaning set forth in Section 1.1(a).
     “Contributing Group” shall mean one or more, as the case may be, of the
Northland Contributors or the Tarragon Contributors.
     “Contribution Percentage” shall mean, for each Contributor in respect of
each of its Contributed Companies or Contributed Properties, as the case may be,
the direct or indirect ownership interest of such Contributor in such
Contributed Company or Contributed Property, in each case as specified in
Schedule F-1 with respect to the Northland Contributors and Schedule F-2 with
respect to the Tarragon Contributors.
     “Contributor” shall mean any of Northland Portfolio, Northland Fund I,
Northland Fund II, Northland Fund III, NIC, Northland Austin, Austin Investors,
Drake, Tatstone, Tarragon Corporation and Ansonia, as applicable.
     “Drake” has the meaning set forth in the introductory paragraph.
     “Drake Company Interests” has the meaning set forth in the Recitals.
     “Equity Value” has the meaning set forth in Section 1.1(a).
     “Excess Gain” means with respect to any (i) interest (an “Interest”) in an
entity treated as a partnership for U.S. federal tax purposes that is
contributed to the New Company on an applicable Closing Date if such entity
remains as a partnership for U.S. federal tax purposes immediately after such
contribution (a “Northland Partnership”), and (ii) any property (including
partnership interests) owned directly or indirectly by such Northland
Partnership, (collectively, any Interest, any such partnership interest and
other property being referred to as the “Deemed Contributed Property”) the
excess of (A) the amount of income and gain allocated to the Tarragon
Contributors (and their Affiliates) for federal income tax purposes upon the
sale or other disposition of such Deemed Contributed Property over (B) the
amount of income and gain for federal income tax purposes that would have been
allocated to the Tarragon Contributors (and their Affiliates) upon the sale or
other disposition of such Deemed Contributed Property, if (x) such Deemed
Contributed Property (or the portion of such Deemed Contributed Property based
on portion of such income and gain from such disposition allocated to New

8



--------------------------------------------------------------------------------



 



Company, if the New Company does not own for federal income tax purposes a
direct 100% interest in such Deemed Contributed Property) had been contributed
directly to the New Company on the relevant Closing Date by the contributor(s)
of the Interest in the Northland Partnership that owned a direct or indirect
interest in such Deemed Contributed Property, (y) Code Section 704(c) had
applied to such contribution and (z) the Section 704(c) allocation method
actually adopted or selected pursuant to Section 6.3(b) of the Limited Liability
Company Agreement with respect to the “section 704(c) property” (as defined in
Treasury Regulations Section 1.704-3(a)(3)(i)) attributable to such Deemed
Contributed Property applied to such contribution.
     “Executive Order” has the meaning set forth in Section 3.2(t).
     “Final Closing Date” has the meaning set forth in Section 1.3.
     “First Closing” and “First Closing Date” have the meaning set forth in
Section 1.3.
     “GE Lender” has the meaning set forth in Section 2.1(a).
     “Hazardous Substances” and “Hazardous Wastes” shall mean any substance,
chemical, waste or material that is or becomes regulated by any federal, state
or local Authority because of its toxicity, infectiousness, radioactivity,
explosiveness, ignitability, corrosiveness or reactivity, including, without
limitation, asbestos, the group of compounds known as polychlorinated biphenyls,
flammable explosives, oil, petroleum or any refined petroleum product.
     “Income Taxes” means any Tax based upon or measured by reference to net
income, including any such Tax imposed on a Person pursuant to Treasury
Regulations Section 1.1502-6 or any analogous or similar state, local, or
foreign law or regulation, as transferee or successor, by contract or otherwise.
     “Indemnitee” has the meaning set forth in Section 5.1(a).
     “Indemnitor” has the meaning set forth in Section 5.1(a).
     “Intangibles”, with respect to each of the Properties shall mean all
intangible property owned or used by the Contributor of such Property (or its
Affiliate) exclusively in connection with the ownership, use, operation or
development of the Property, including, without limitation: (i) the right to use
the applicable name listed on Schedules C-1 and C-2 and any other trade names
used in connection with the Property, (ii) the Contracts, (iii) the Tenant
Leases, all guaranties of the Tenant Leases, all security deposits under the
Tenant Leases (unless such Contributor elects instead to have them credited to
the New Company), all other security, if any, under the Tenant Leases and any
rent prepaid under the Tenant Leases and (iv) all Northland Licenses and/or
Tarragon Licenses and any warranties, guaranties and other rights relating
exclusively to the ownership, use, operation or development of the Property to
the extent transferable, but excluding the Northland Excluded Property and the
Tarragon Excluded Property.

9



--------------------------------------------------------------------------------



 



     “Interim Management Agreement” shall mean that certain Management Agreement
by and between each Contributor, as owner, and the Management JV, as manager, in
the form attached hereto as Exhibit B.
     “Law” or “Laws” has the meaning set forth in Section 3.2(e) and 3.3(e).
     “Lender Consents” shall mean the Tarragon Lender Consents or the Northland
Lender Consents, as applicable.
     “Limited Liability Company Agreement” shall mean the Limited Liability
Company Agreement of the New Company to be dated as of the First Closing Date by
and among the Members in the form attached hereto as Exhibit A.
     “Loss” or “Losses” shall mean any and all claims, losses, damages, costs,
liabilities, Taxes, causes of action and expenses, including, without
limitation, attorney’s fees and disbursements, whether direct, contingent or
consequential.
     “Management Agreement: has the meaning set forth in Section 1.4.
     “Management JV” has the meaning set forth in Section 1.4.
     “Material Adverse Effect” shall mean any circumstance, event, occurrence,
change or effect that is, or would be, or would reasonably be expected to have a
material adverse effect on the Companies, the Real Properties, Personal Property
or Intangibles being contributed by the Northland Contributors or the Tarragon
Contributors, as the case may be, or the use, operation or value thereof, in
each case taken as a whole.
     “Material Casualty” has the meaning set forth in Section 8.1.
     “Material Condemnation” has the meaning set forth in Section 8.2.
     “Members” has the meaning set forth in the Recitals.
     “New Company” has the meaning set forth in the Recitals.
     “NIC” has the meaning set forth in the introductory paragraph.
     “NIC Companies” has the meaning set forth in the Recitals.
     “NIC Company Interests” has the meaning set forth in the Recitals.
     “NIC Operating Agreements” has the meaning set forth in the Recitals.
     “New Company” has the meaning set forth in the Recitals.
     “Northgate Purchase Agreement” has the meaning set forth in Section 1.2.
     “Northland” has the meaning set forth in the introductory paragraph.

10



--------------------------------------------------------------------------------



 



     “Northland Austin” has the meaning set forth in the introductory paragraph.
     “Northland Austin Company Interests” has the meaning set forth in the
Recitals.
     “Northland Assumed Debt” shall mean the existing mortgage and/or mezzanine
financing encumbering the Northland Company Interests or the Northland Property
as of the date of this Agreement as described in Schedule E-1 hereto.
     “Northland Closing Conditions” shall have the meaning set forth in
Section 2.1
     “Northland Companies” has the meaning set forth in the Recitals.
     “Northland Company Interests” shall mean, collectively, the Northland
Portfolio Company Interests, the Northland Fund I Company Interests, the
Northland Fund II Company Interests, the NIC Company Interests, the Northland
Austin Company Interests, the Austin Investors Company Interests, the Drake
Company Interests and the Tatstone Company Interests.
     “Northland Consents” has the meaning set forth in Section 2.2(c).
     “Northland 2/3s Consent” has the meaning set forth in Section 2.2(a).
     “Northland Contracts” shall mean, subject to the terms of this definition
below, all contracts, undertakings, commitments, agreements, obligations,
guarantees and warranties (i) relating to the Northland Property, (ii) to which
any of the Northland Companies are a party or (iii) by which any of the
Northland Companies or the Northland Property is bound, including, without
limitation, utility contracts, management contracts, construction contracts,
maintenance and service contracts, parking contracts, equipment leases and
brokerage and leasing agreements, but excluding (i) except as provided in
Section 1.4, any Affiliate Management Agreements, (ii) the Northland Leases and
(iii) the Northland Debt Instruments.
     “Northland Contributor” shall mean any of Northland Portfolio, Northland
Fund I, Northland Fund II, Northland Fund III, NIC, Northland Austin, Austin
Investors, Drake, and Tatstone, as applicable.
     “Northland Debt Instruments” shall mean all agreements and other
instruments securing or evidencing the Northland Assumed Debt or otherwise
executed and delivered in connection therewith.
     “Northland Excluded Property” shall mean: (i) all Cash of the Northland
Companies as of the Prorations Date that is distributed to the Northland
Companies at Closing pursuant to Section 1.1, (ii) the name “Northland” and all
permutations thereof and all related tradenames, trademarks, service marks and
logos incorporating any thereof and all pending applications and registrations
thereof, (iii) the Northland web site located at http://www.northland.com/ (and
all sub-pages thereunder) and all related domain names, internet registrations
and copyrights therein used to market, advertise or promote the “Northland” name
generally, (iv) any assets which Northland or its Affiliates contribute to the
Management JV, and (v) licenses or other rights to computer software, programs
or other information technology or accounting or property management systems.

11



--------------------------------------------------------------------------------



 



     “Northland Fund I” has the meaning set forth in the introductory paragraph.
     “Northland Fund I Companies” has the meaning set forth in the Recitals.
     “Northland Fund I Company Interests” has the meaning set forth in the
Recitals.
     “Northland Fund I Operating Agreements” has the meaning set forth in the
Recitals.
     “Northland Fund II” has the meaning set forth in the introductory
paragraph.
     “Northland Fund II Companies” has the meaning set forth in the Recitals.
     “Northland Fund II Company Interests” has the meaning set forth in the
Recitals.
     “Northland Fund II Operating Agreements” has the meaning set forth in the
Recitals.
     “Northland Fund III” has the meaning set forth in the introductory
paragraph.
     “Northland Fund III Companies” has the meaning set forth in the Recitals.
     “Northland Fund III Company Interests” has the meaning set forth in the
Recitals.
     “Northland Fund III Operating Agreements” has the meaning set forth in the
Recitals.
     “Northland Leases” shall mean all leases, tenancy and occupancy agreements
affecting the Northland Property (including, without limitation, all amendments,
modifications, agreements, records, substantive correspondence and other
documents affecting in any way a right to occupy any portion of the Northland
Property).
     “Northland Lender Consents” shall mean, collectively, all approvals,
consents, acknowledgments, agreements and authorizations to the transaction
contemplated hereby from the holders of the Northland Assumed Debt required
under the Northland Debt Instruments or as otherwise reasonably requested by
Tarragon.
     “Northland Licenses” has the meaning set forth in Section 3.3(c).
     “Northland Operating Agreements” has the meaning set forth in the Recitals.
     “Northland Portfolio” has the meaning set forth in the introductory
paragraph.
     “Northland Portfolio Companies” has the meaning set forth in the Recitals.
     “Northland Portfolio Company Interests” has the meaning set forth in the
Recitals.
     “Northland Portfolio Operating Agreements” has the meaning set forth in the
Recitals.
     “Northland Property” shall mean, collectively and individually, all
(A) Real Property of (i) the Northland Portfolio Companies as described on
Schedule B-1 attached hereto, (ii) the Northland Fund I Companies as described
on Schedule B-2 attached hereto, (iii) the Northland

12



--------------------------------------------------------------------------------



 



Fund II Companies as described on Schedule B-3 attached hereto, (iv) the
Northland Fund III Companies as described on Schedule B-4 attached hereto, and
(v) the NIC Companies as described on Schedule B-5 attached hereto (each of
items A(i), (ii), (iii), (iv) and (v), collectively, the “Northland Real
Property”), (B) Personal Property of (i) the Northland Portfolio Companies as
described on Schedule D-1 attached hereto, (ii) the Northland Fund I Companies
as described on Schedule D-2 attached hereto, (iii) the Northland Fund II
Companies as described on Schedule D-3 attached hereto, (iv) the Northland Fund
III Properties as described on Schedule D-4 attached hereto, and (v) the NIC
Properties as described on Schedule D-5 attached hereto (each of items B(i),
(ii), (iii), (iv) and (v), collectively, the “Northland Personal Property”), and
(C) Intangibles owned by Northland. All references in this Agreement to the
Northland Property shall be deemed to refer to all or any portion of the
Northland Property.
     “Northland Rent Roll” has the meaning set forth in Section 2.2(h)(iii).
     “Northland Restructuring” has the meaning set forth in Section 1.2.
     “Notice” has the meaning set forth in Section 5.3(a).
     “OFAC” and “OFAC Lists” have the meaning set forth in Section 3.2(t).
     “Permitted Exceptions” shall mean and include all of the following items:
(a) applicable zoning and building ordinances and land use regulations, as of
the date of this Agreement and as of the date of each Closing, (b) any deed,
easement, restriction, covenant or other matter affecting title to the Northland
Property or Tarragon Property that would be disclosed by a title report, title
policy or title commitment of the Northland Property or Tarragon Property, as
the case may be, on the date of this Agreement, (c) such state of facts as would
be disclosed by a physical inspection of the Northland Property or the Tarragon
Property, as the case may be, as of the date of this Agreement, (d) the lien of
taxes and assessments not yet due and payable, as of the date of this Agreement
and as of the date of Closing, and (e) liens securing the payment of the Assumed
Debt. Permitted Exceptions shall not include any lien that secures the payment
of money (other than the Assumed Debt), including, without limitation, mechanics
liens, which the Contributor contributing such Property shall remove or cure on
or before Closing.
     “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, business trust, limited liability
company, trust, unincorporated organization or government or a political
subdivision, agency or instrumentality thereof or other entity or organization
of any kind.
     “Personal Property” shall mean all tangible personal property owned by a
Contributor located on or in or used exclusively in connection with the Real
Property of such Contributor as of the date of this Agreement or on the
applicable the Closing Date with respect to such Real Property, including,
without limitation, all equipment, systems and appliances relating to the
Property and other items listed in Schedules D-1 through D-6 attached hereto,
but excluding the Northland Excluded Property and the Tarragon Excluded
Property. Personal Property shall in no event include personal property owned by
tenants of such Real Property.

13



--------------------------------------------------------------------------------



 



     “Post-Closing Straddle Period” is defined in Section 4.11.
     “Pre-Closing Straddle Period” is defined in Section 4.11.
     “Pre-Closing Tax Period” means any Tax period (or portion thereof) ending
on or before the relevant Prorations Date or Closing Date (as determined in
accordance with Section 4.11).
     “Property” shall mean one or more, as the case may be, of the Northland
Property or the Tarragon Property.
     “Property Value” has the meaning set forth in Section 8.1.
     “Prorations Date” has the meaning set forth in Section 4.1.
     “Real Property” shall mean, individually for each parcel and collectively
for all parcels, the land (the “Land”), together with all rights, licenses,
privileges and easements appurtenant thereto, including, without limitation, all
minerals, oil, gas and other hydrocarbon substances on and under and that may be
produced from the Land, as well as all development rights and land use
entitlements benefiting the Land and the right, title and interest in off-site
facilities and amenities servicing the Land or any improvements located thereon,
including, without limitation, building permits and other governmental licenses,
permits and certificates, utilities commitments, air rights, water, water
rights, riparian rights and water stock relating to the Land and any
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Land and all of right, title and interest in and to all
roads, easements, rights of way, strips or gores, alleys and other appurtenances
adjoining or servicing the Land (collectively, the “Appurtenances”) and all
improvements and fixtures located on the Land or the Appurtenances, and all
apparatus and equipment used in connection with the operation or occupancy of
the Land, such improvements or the Appurtenances, including, without limitation,
heating and air conditioning systems and facilities used to provide any services
on the Land or the Appurtenances or for the improvements, and all parking and
related facilities and amenities (collectively, the “Improvements”).
     “Reference Rate” has the meaning set forth in Section 5.1(b).
     “Related Documents” means, collectively, all documents to be executed and
delivered by the Contributors pursuant to this Agreement, including, without
limitation, the Limited Liability Company Agreement and all other documents
referred to in Sections 2.1(h) and 2.2(h) required to be executed and delivered
by the Contributors in connection with any Closing.
     “Straddle Period” is defined in Section 4.11.
     “Tarragon” has the meaning set forth in the introductory paragraph.
     “Tarragon Assumed Debt” shall mean the existing mortgage and/or mezzanine
financing encumbering the Tarragon Company Interests or the Tarragon Property as
of the date of this Agreement as described in Schedule E-2 hereto.

14



--------------------------------------------------------------------------------



 



     “Tarragon Closing Conditions” shall have the meaning set forth in
Section 2.2.
     “Tarragon Company Interests” has the meaning set forth in the Recitals.
     “Tarragon Companies” has the meaning set forth in the Recitals.
     “Tarragon Consents” has the meaning set forth in Section 2.1(c).
     “Tarragon Contracts” shall mean, subject to the terms of this definition
below, all contracts, undertakings, commitments, agreements, obligations,
guarantees and warranties (i) relating to the Tarragon Property, (ii) to which
any of the Tarragon Companies are a party or (iii) by which any of the Tarragon
Companies or the Tarragon Property is bound, including, without limitation,
utility contracts, management contracts, construction contracts, maintenance and
service contracts, parking contracts, equipment leases and brokerage and leasing
agreements, but excluding (i) except as provided in Section 1.4, any Affiliate
Management Agreement, (ii) the Tarragon Leases and (iii) the Tarragon Debt
Instruments.
     “Tarragon Contributor” shall mean any of Tarragon Corporation and Ansonia,
as applicable.
     “Tarragon Corporation” has the meaning set forth in the introductory
paragraph.
     “Tarragon Corporation Company Interests” has the meaning set forth in the
Recitals.
     “Tarragon Debt Instruments” shall mean all agreements and other instruments
securing or evidencing the Tarragon Assumed Debt or otherwise executed and
delivered in connection therewith.
     “Tarragon Excluded Property” shall mean: (i) all Cash of the Tarragon
Companies as of the Prorations Date that is distributed to the Tarragon
Companies at Closing pursuant to Section 1.1, (ii) the names “Tarragon” and
“Vintage” and all permutations thereof and all related tradenames, trademarks,
service marks and logos incorporating any thereof and all pending applications
and registrations thereof, (iii) the Tarragon web site located at
http://www.tarragon.com/ (and all sub-pages thereunder) and all related domain
names, internet registrations and copyrights therein used to market, advertise
or promote the “Tarragon” name generally, (iv) any assets which Tarragon or its
Affiliates contribute to the Management JV, and (v) licenses or other rights to
computer software, programs or other information technology or accounting or
property management systems.
     “Tarragon GE Assumed Debt” has the meaning set forth in Section 2.1(a).
     “Tarragon GE Consent” has the meaning set forth in Section 2.1(a).
     “Tarragon GE Property” shall mean that portion of the Tarragon Property
that is encumbered or otherwise subject to the Tarragon GE Assumed Debt.
     “Tarragon Leases” shall mean all leases, tenancy and occupancy agreements
affecting the Tarragon Property (including, without limitation, all amendments,
modifications, agreements,

15



--------------------------------------------------------------------------------



 



records, substantive correspondence and other documents affecting in any way a
right to occupy any portion of the Tarragon Property).
     “Tarragon Lender Consents” shall mean, collectively, all approvals,
consents, acknowledgments, agreements and authorizations to the transaction
contemplated hereby from the holders of the Tarragon Assumed Debt required under
the Tarragon Debt Instruments or as otherwise reasonably requested by Northland.
     “Tarragon Licenses” has the meaning set forth in Section 3.2(e).
     “Tarragon Operating Agreements” has the meaning set forth in the Recitals.
     “Tarragon Property” shall mean, collectively and individually, all (A) Real
Property of Tarragon as described on Schedule B-6 attached hereto (collectively,
the “Tarragon Real Property”), (B) Personal Property of Tarragon as described on
Schedule D-6 attached hereto (collectively, the “Tarragon Personal Property”),
and (C) Intangibles owned by Tarragon. All references in this Agreement to the
Tarragon Property shall be deemed to refer to all or any portion of the Tarragon
Property.
     “Tarragon Rent Roll” has the meaning set forth in Section 2.1(h)(iv).
     “Tarragon Restructuring” has the meaning set forth in the Recitals.
     “Tarragon SPE” has the meaning set forth in Section 1.1(g).
     “Tatstone” has the meaning set forth in the introductory paragraph.
     “Tatstone Company Interests” has the meaning set forth in the Recitals.
     “Tax” or “Taxes” shall mean any federal, state, local or foreign income,
gross receipts, capital gains, franchise, alternative or add-on minimum,
estimated, sales, use, goods and services, transfer, registration, value added,
excise, natural resources, severance, stamp, occupation, premium, windfall
profit, environmental, customs, duties, real property, special assessment,
personal property, capital stock, social security, unemployment, employment,
disability, payroll, license, employee or other withholding, contributions or
other tax, of any kind whatsoever, including any interest, penalties or
additions to tax or additional amounts in respect of the foregoing.
     “Tenant Leases” shall mean one or more, as the case may be, of the
Northland Leases or the Tarragon Leases.
     “Third Party” has the meaning set forth in Section 9.2.
     “Vintage/Aldridge Purchase Agreements” shall mean the Agreements of
Purchase and Sale dated the date hereof between the New Company, as buyer, and
Morningside National, Inc. and Tarragon Corporation as seller, as applicable,
for the sale to the New Company of the “Aldridge at Gateway” and “Vintage at the
Grove” properties.

16



--------------------------------------------------------------------------------



 



ARTICLE 1 — CONTRIBUTION OF INTERESTS
     1.1 Contribution of the Interests.
          (a) Equity Value and Issuance of Common Units. At each Closing,
subject to the terms and conditions of this Agreement, each Contributor agrees
to contribute and convey to the New Company the Company Interests directly owned
by it and reflecting the same direct and indirect ownership in the Companies
shown on the applicable Schedules A-1 through A-7, except as otherwise modified
by the Tarragon Restructuring or the Northland Restructuring, as applicable (as
to such Contributor, the “Contributed Companies”) which hold the Properties for
which the necessary Lender Consents have been obtained (as to such Contributor,
the “Contributed Properties”). Each Contributor shall, through its contribution
of the Company Interests, contribute the Contributed Properties subject only to
the Permitted Exceptions, the Leases, the Contracts, the Licenses and such other
leases, contracts and licenses as may be permitted to be entered into hereafter
in accordance with Section 7.1. To the extent more than one Contributor owns
interests in the same Company, then, at Closing, all of the Company Interests in
such Company that will be contributed to the New Company must be contributed at
the same Closing. In consideration of such contribution and conveyance and in
reliance on the representations and warranties of such Contributor contained in
or made pursuant to the terms of this Agreement, the parties hereto agree to
cause the New Company to issue at such Closing to such Contributor a Common Unit
for each ten dollars ($10.00) of Equity Value so contributed by it. Each
Contributor shall be admitted as a member of the New Company upon the initial
issuance to such Contributor of Common Units under and in accordance with the
terms of the Limited Liability Company Agreement. The term “Equity Value” means,
for each Contributor on each Closing Date, the sum of the following values for
each Contributed Property of such Contributor on such Closing Date: (i) the net
asset value of such Contributed Property, (as shown in the column labeled
“Market Value Equity” on Schedule 1.1), multiplied by (ii) the Contribution
Percentage of such Contributor in such Contributed Property, subject to
adjustment as provided in Section 1.1(b), (c) and (d).
          (b) Adjustment for Debt. At each Closing, with respect to each
Contributor and each Company Interest in a Contributed Company being contributed
by it on such Closing, if the aggregate principal amount of indebtedness, and
all accrued and unpaid interest, owed by the Contributed Company or otherwise
encumbering the Contributed Property owned by such Contributed Company exceeds
as of the Prorations Date the estimated amount of Assumed Debt (as shown in the
columns labeled “Mortgage Balance at 2/29/08” and “Mezzanine Financing at
2/29/08” on Schedule 1.1) for such Contributed Property, then the Equity Value
of such Contributor will be reduced by the product of (x) the amount of such
excess and (y) the Contribution Percentage of such Contributor in the
Contributed Company; and (ii) if the estimated amount of Assumed Debt (as shown
in the columns labeled “Mortgage Balance at 2/29/08” and “Mezzanine Financing at
2/29/08” on Schedule 1.1) for such Contributed Property exceeds the aggregate
principal amount of indebtedness, and all accrued and unpaid interest, owed by
such Contributed Company or otherwise encumbering its Contributed Property on
the Prorations Date, then the Equity Value of such Contributor shall be
increased by the product of (x) the amount of such excess and (y) the
Contribution Percentage of such Contributor in such Contributed Company. On each
Closing Date, the increases or reductions in a Contributor’s Equity Value for
all Contributed Properties being contributed by it on such Closing Date will be

17



--------------------------------------------------------------------------------



 



aggregated, and the net increase or reduction, as applicable, will adjust such
Contributor’s Equity Value for purposes of determining the number of Common
Units to be issued to it pursuant to Section 1.1(a).
          (c) Adjustment for Cash. It is the intention of the Contributors that
Cash of each Contributed Company held on the Prorations Date shall be
distributed to the applicable Contributed Companies on or before Closing, and
Cash of each Contributed Company held after the Prorations Date shall be
contributed to the New Company at Closing without adjustment in any
Contributor’s Equity Value. Consequently, each Contributor shall use diligent
efforts to distribute Cash held by each of its Contributed Companies as of the
Prorations Date on or prior to the Closing Date. If, despite using such diligent
efforts, any Cash held by a Contributed Company as of the Prorations Date is not
so distributed on or prior to the Closing Date, then the Equity Value of the
Contributors of such Contributed Company will increase, pro rata in proportion
to their respective Contribution Percentages. Each Contributor is hereby
prohibited from distributing any Cash of a Contributed Company held after the
Prorations Date following the delivery of a Closing Notice in which it is
anticipated that the Company Interests in the applicable Contributed Companies
will be contributed at Closing; and in that case any Cash so distributed in
excess of Cash held by the Contributed Company as of the Prorations Date will
reduce the Equity Value of the Contributors of such Contributed Company, pro
rata in proportion to their respective Contribution Percentages.
          (d) Adjustment for Net Prorations. At each Closing, the net proration
amount for each Contributed Property, computed pursuant to Section 4.11, will
adjust the Equity Value of each Contributor contributing a Company Interest
(directly or indirectly) in such Contributed Property, pro rata, in proportion
to their respective Contribution Percentages. If such net proration amount is a
positive credit in favor of the Contributors of such Contributed Property, such
adjustment will increase the Equity Value of such Contributors; and if such net
proration amount is a negative debit owed to the New Company by such
Contributors of such Contributed Property, such adjustment will reduce the
Equity Value of such Contributors. On each Closing Date, the increases or
reductions in a Contributor’s Equity Value for all Contributed Properties being
contributed by it on such Closing Date under this Section 1.1(d) will be
aggregated, and the net increase or reduction, as applicable, will adjust such
Contributor’s Equity Value for purposes of determining the number of Common
Units to be issued to it pursuant to Section 1.1(a).
          (e) The provisions of this Section 1.1 shall survive each Closing.
     1.2 Certain Changes in the Contribution Transactions.
          (a) Northland Restructuring. Notwithstanding anything herein to the
contrary, Northland Portfolio may restructure its contribution of the Northland
Portfolio Company Interests to the New Company on any basis so long as the
restructuring has the same overall economic effect as the contributions and
other transactions otherwise contemplated by this Agreement (the “Northland
Restructuring”). Tarragon shall have the right to review and approve the
Northland Restructuring, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, that such approval may be withheld
if, in the reasonable, good faith

18



--------------------------------------------------------------------------------



 



business judgment of Tarragon, the Northland Restructuring will have a material
adverse tax or other economic consequence for the New Company or any Tarragon
Contributor.
          (b) Tarragon Restructuring. Tarragon shall complete the Tarragon
Restructuring on or before the applicable Closing Date in which such Tarragon
Company Interests are to be contributed to the New Company, in whole, or with
respect to a Closing at which less than all of the Tarragon Company Interests
are being contributed to the New Company, in respect of the Tarragon Company
Interests being contributed at such Closing. Tarragon shall have the right to
change the Tarragon Restructuring from time to time so long as the Tarragon
Restructuring has the same overall economic effect as the contributions and
other transactions otherwise contemplated by this Agreement, subject Northland’s
right to review and approve the Tarragon Restructuring, which approval shall not
be unreasonably withheld, conditioned or delayed; provided, however, that such
approval may be withheld if, in the reasonable, good faith business judgment of
Northland, such change in the Tarragon Restructuring will have a material
adverse tax or other economic consequence for the New Company or any Northland
Contributor.
          (c) Tarragon SPE Sub. Tarragon Corporation may at any time form a
special-purpose wholly owned subsidiary for the purpose of holding the Common
Units issuable to it by the New Company hereunder (the “Tarragon SPE”), and
thereafter, the obligations of Tarragon Corporation hereunder may be performed
by Tarragon SPE. Notwithstanding anything herein to the contrary, Tarragon
Corporation shall not be relieved of any of its obligations or liabilities under
this Agreement by reason of forming such Tarragon SPE or causing such Tarragon
SPE to hold Tarragon Corporation’s Common Units.
          (d) Northgate and Bermuda Island. Northland and Tarragon acknowledge
and agree that the Properties identified on Schedule 1.1 as Northgate and
Bermuda Island are currently the subject of (i) that certain Purchase and Sale
Agreement dated as of March 5, 2008 by and between Middletown Tarragon LLC and
Northland Fund III (the “Northgate Purchase Agreement”) pursuant to which
Middletown Tarragon LLC has agreed to sell and Northland Fund III has agreed to
purchase the Northgate property, and (ii) that certain Membership Interest
Purchase and Sale Agreement dated as of March 5, 2008 by and between Tarragon
Corporation and Northland Fund II (the “Bermuda Island Purchase Agreement”)
pursuant to which Tarragon Corporation has agreed to sell and Northland Fund II
has agreed to purchase the membership interests in Bermuda Island Tarragon, LLC.
Northland and Tarragon further agree that, to the extent either of the closings
on Northgate and/or Bermuda Island occur on or prior to the Final Closing Date
hereunder, (i) such closed property shall thereafter constitute a “Northland
Property” hereunder, other than as provided in Section 3.6 of this Agreement,
(ii) Middletown Tarragon LLC will constitute a “Northland Company” hereunder,
other than as provided in Section 3.6 of this Agreement, (iii) the membership
interests in such additional Northland Company shall constitute “Northland
Company Interests” hereunder to be contributed to the New Company on the next
Closing, other than as provided in Section 3.6 of this Agreement, and
(iv) Northland Fund III and Northland Fund II will receive the Equity Value
attributed to such Property as provided in Schedule 1.1., subject to adjustment
as provided herein.
          (e) The provisions of this Section 1.2 shall survive each Closing.

19



--------------------------------------------------------------------------------



 



     1.3 Closing.
          (a) The initial closing of the transactions contemplated under this
Agreement (the “First Closing”) will take place as promptly as possible but in
no event later than the first (1st) Business Day of the first month immediately
following the month in which the Tarragon GE Consent and the Northland 2/3s
Consent are both obtained (the “First Closing Date”).
          (b) To the extent that fewer than all of the Company Interests have
been contributed to the New Company on the First Closing Date, then subsequent
closings (together with the First Closing, each a “Closing”) will occur on the
first (1st) Business Day of each month immediately following the month in which
either the Northland Contributing Group or the Tarragon Contributing Group
delivers to the other party written notice (each a “Closing Notice”) that its
Contributing Group has received additional Lender Consents and is prepared to
satisfy the Closing Conditions applicable to its Contributing Group at Closing
as to one or more Properties and the related Company Interests not previously
contributed (together with the First Closing Date, each a “Closing Date”). On
each Closing Date, each Contributing Group will contribute to the New Company
all of the Company Interests with respect to which (and to the extent not
previously contributed) its Closing Conditions have been satisfied or waived by
the other Contributing Group. Notwithstanding anything in the foregoing to the
contrary, if either Contributing Group believes or has knowledge that the other
Contributing Group has received additional Lender Consents, then a Closing
Notice may be sent by either of the Contributing Groups hereunder.
          (c) Notwithstanding the foregoing, (i) no Closing Notice may be given
later than December 22, 2008, (ii) if a Closing Notice is delivered during the
last five (5) Business Days of any calendar month (other than the month of
December 2008), the Closing with respect to such Closing Notice shall occur on
the first (1st) Business Day of the second calendar month following delivery of
such Closing Notice, (iii) if a Closing Notice is delivered during the month of
December 2008, the Closing with respect to such Closing Notice will occur on
December 31, 2008 (the “Final Closing Date”), and (iv) no Closing will occur
later than the Final Closing Date. If on the Final Closing Date, fewer than all
of the Company Interests have been contributed to the New Company, then, other
than those Company Interests that have not been contributed to the New Company
as a result of a breach or default hereunder, with respect to which the
non-breaching and/or non-defaulting parties shall retain any and all rights and
remedies related thereto under this Agreement, the remaining uncontributed
Company Interests, Companies and Properties shall not be contributed to the New
Company, whereupon this Agreement shall be deemed to have been terminated as to
such Company Interests, Companies and Properties (but not as to any other
Company Interests, Companies or Properties) and the parties hereto shall have no
further obligations or liabilities in respect thereof hereunder, other than with
respect to provisions hereof which expressly survive termination.
          (d) Each Closing shall occur in the offices of Goodwin Procter LLP,
620 Eighth Avenue, New York, NY 10018 on the Closing Date, unless otherwise
agreed in writing by Tarragon Corporation and NIC. Each Closing shall occur
pursuant to closing arrangements reasonably satisfactory to Tarragon Corporation
and NIC.

20



--------------------------------------------------------------------------------



 



     1.4 Management JV. Simultaneously with the execution and delivery of this
Agreement, (i) Tarragon Corporation and NIC will form Northland Properties
Management LLC (the “Management JV”) and will execute and deliver the Limited
Liability Company Agreement of the Management JV in the form attached hereto as
Exhibit E, and (ii) the applicable Tarragon Contributors, the applicable
Northland Contributors and the Management JV shall enter into the Interim
Management Agreement, which will govern the management of the Tarragon
Properties and the Northland Properties prior to contribution to the New
Company. At each Closing, the applicable Contributors and the New Company will
execute and deliver partial terminations of the Interim Management Agreement
with respect to the Contributed Properties. At each Closing, the Board of
Managers (as defined in the Limited Liability Company Agreement) on behalf of
the New Company will enter into a new management agreement with Management JV on
substantially the same economic terms as the Interim Management Agreement to
govern the management of the Contributed Properties from time to time.
     1.5 Other Affiliate Management Agreements. Except as provided in
Section 1.4, the Contributed Companies and the Contributed Properties will at
their respective Closings be subject to no property management, construction
management, development, leasing, brokerage or similar agreement with any
Affiliate of the Contributor (each an “Affiliate Management Agreement”), and the
Contributor will cause any Affiliate Management Agreements to be terminated at
Closing for each Contributed Company and each Contributed Property at its sole
expense.
     1.6 Tarragon Company Names. Immediately following each Closing, Northland
will cause the New Company to change the name of any Contributed Company which
uses the name “Tarragon” or any other name comprising part of the Tarragon
Excluded Property to another name which does not include “Tarragon” or any other
such name.
ARTICLE 2 — CERTAIN COVENANTS AND CONDITIONS TO CLOSING
     2.1 Covenants and Conditions to Northland’s Obligation to Closing. The
obligation of Northland to consummate the transactions contemplated hereunder on
each Closing Date shall be subject to the satisfaction or waiver by Northland of
each of the conditions set forth below (collectively, the “Northland Closing
Conditions”).
          (a) Minimum Lenders’ Approval at First Closing. As a condition to the
First Closing, Northland shall have obtained the Northland 2/3s Consent. As an
additional condition to the First Closing, Tarragon shall have obtained and
delivered to Northland, and Northland shall cooperate to the extent reasonably
necessary with Tarragon at no additional cost or expense to Northland, to
obtain, all approvals, consents, acknowledgments, agreements and authorizations
to the transaction contemplated hereby, including, without limitation, to the
Tarragon Restructuring, required from the General Electric Capital Corporation
(“GE Lender”) or reasonably requested by Northland (collectively, the “Tarragon
GE Consent”), which is the holder of that portion of the Tarragon Assumed Debt
(the “Tarragon GE Assumed Debt”) identified on Schedule 2.1(a). It shall be a
condition to Northland’s obligations under this Agreement that the Tarragon GE
Consent shall be in form and substance reasonably satisfactory

21



--------------------------------------------------------------------------------



 



to Northland and shall be executed and delivered by all applicable parties
thereto at the First Closing.
          (b) Other Lender Consents. On each Closing on which Northland Company
Interests that are not subject to the Northland 2/3s Consent are contributed to
the New Company, then with respect to such contribution, Northland shall have
obtained the Northland Lender Consents. As a further condition to each Closing
on which Tarragon Company Interests that are not subject to the Tarragon GE
Consent are contributed to the New Company, then with respect to such
contribution, Tarragon shall have obtained and delivered to Northland, and
Northland shall cooperate to the extent reasonably necessary with Tarragon at no
additional cost or expense to Northland to obtain, the Tarragon Lender Consents.
It shall be a condition to Northland’s obligations under this Agreement that the
Tarragon Lender Consents shall be in form and substance reasonably satisfactory
to Northland and shall be executed and delivered by all applicable parties
thereto at such Closing.
          (c) Tarragon Consents. On or before the date hereof, each of the
Tarragon Contributors and the Tarragon Companies has obtained the requisite
corporate consents and/or approvals to the transaction contemplated by this
Agreement and to the terms and conditions of this Agreement and the Related
Documents, which consents are listed on Schedule 2.1(c) (collectively, the
“Tarragon Consents”), other than consents required with respect to the Tarragon
Restructuring, which consents are under the control of Tarragon and will be
obtained in due course prior to Closing. On or before the date hereof, Northland
has received copies of the Tarragon Consents or other evidence of such Tarragon
Consents satisfactory to it.
          (d) Accuracy of Representations and Warranties. The representations
and warranties of each of the Tarragon Contributors contained herein shall be
true and correct in all material respects as of the date of this Agreement and
at the time of each Closing, other than any of the foregoing which alone or
together do not constitute a Material Adverse Effect.
          (e) Authority. Each of the Tarragon Contributors and the Tarragon
Companies shall have delivered to Northland evidence of its authority to execute
and deliver this Agreement and all Related Documents and to consummate the
transaction which is the subject of this Agreement and the particular Closing
and to perform its obligations hereunder and under the Related Documents. All
such evidence shall be in form and substance reasonably satisfactory to
Northland and shall include, without limitation, organizational documents of the
Tarragon Companies and their respective general partners or managing members,
certified by the Secretary of State of the state(s) in which they are organized,
certificates of legal existence and good standing, qualifications to do
business, if applicable, and secretary’s certificates as to resolutions and
incumbency.
          (f) Absence of Litigation. Other than as disclosed on Schedule 2.1(f),
no Action shall be pending or threatened against any Tarragon Contributor, any
of the Tarragon Companies or any Tarragon Property, which (i) questions or could
reasonably be expected to question the validity or legality of the transaction
contemplated under this Agreement or the Related Documents or (ii) affects or
could reasonably be expected to affect any Tarragon Property which alone or
together with Actions affecting or reasonably expected to affect other Tarragon
Properties constitutes a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



          (g) Absence of Material Change and Default. Since the date of this
Agreement, there shall not have been any material adverse change in the
condition, financial or otherwise, of any Tarragon Company or any Tarragon
Property, which shall constitute a Material Adverse Effect. Tarragon shall have
complied in all material respects with all of its obligations hereunder, other
than any failures to comply which alone or together do not constitute a Material
Adverse Effect.
          (h) Delivery of Tarragon Documents. At each Closing, each Tarragon
Contributor shall execute and deliver to Northland and/or the New Company, as
applicable, the following, in form and substance satisfactory to Northland:
     (i) Assignment of Interests. An assignment to the New Company of Company
Interests to be assigned by such Tarragon Contributor on such Closing Date, in
the form attached hereto as Exhibit C;
     (ii) Entity Transfer Certificate(s). Entity transfer certification in the
form described in United States Treasury Regulation Section 1.1445-2(b)(2)
confirming that each applicable transferor of Tarragon Property (as determined
for purposes of Section 1445 of the Code) that are the subject of the applicable
Closing is not a “foreign person” as defined in Section 1445(f)(3) of the Code;
     (iii) Original Documents and Files. To the extent not previously delivered
to the New Company or the Manager and in Tarragon’s possession or under its
control, originals of any of the Tarragon Contracts, Tarragon Leases and
Tarragon Licenses with respect to the Tarragon Properties that are the subject
of the applicable Closing, or if the original is not in Tarragon’s possession or
control, copies thereof. The obligations under this item (iii) may be satisfied
by delivery of such original documents and files to the Management JV;
     (iv) Rent Roll. An updated Tarragon Rent Roll for each Tarragon Property
that is the subject of the applicable Closing dated no later than five (5) days
prior to Closing, which updated Tarragon Rent Roll will be used to identify all
Tarragon Leases of space at the Tarragon Property that is the subject of the
applicable Closing for purposes of this Agreement as of the Closing Date and
shall reflect no material adverse changes from the Tarragon Rent Roll attached
hereto as Schedule 2.1(h)(iv) (the “Tarragon Rent Roll”), other than any such
changes which alone or together do not constitute a Material Adverse Effect.
Each Tarragon Contributor shall deliver a certificate dated as of the applicable
Closing Date certifying that the Tarragon Rent Roll applicable to its
Contributed Properties is true, complete and correct (including, without
limitation, the amount of security deposits and description of uncured tenant
defaults and delinquencies listed thereon);
     (v) Debt Instruments. Originals of all of the Tarragon Debt Instruments
that are the subject of the applicable Closing. The obligations under this item
(v) may be satisfied by delivery of such original documents and files to the
Manager;

23



--------------------------------------------------------------------------------



 



     (vi) Limited Liability Company Agreement. At the First Closing, a
counterpart original of the Limited Liability Company Agreement executed by each
Tarragon Contributor;
     (vii) Management Agreement. At each Closing, each Tarragon Contributor will
deliver any documents necessary to evidence the termination of any Affiliate
Management Agreements as to its Contributed Properties and Contributed
Companies. In addition, each Tarragon Contributor will execute and deliver such
other documents as may be necessary to evidence the termination of the Interim
Management Agreement and the effectiveness of the Management Agreement as to
such Contributed Property;
     (viii) Title Matters. Customary affidavits sufficient for a title company
to issue any non-imputation endorsements as part of, or to delete any exceptions
for parties in possession (other than tenants under Tenant Leases), mechanic’s
or materialmen’s liens from any new title policy or date-down to existing
policies obtained in connection with any Tarragon Property, to the extent such
new policy or date-down is required by any lender in connection with obtaining
any of the Lender Consents;
     (ix) Closing Statement. A counterpart original of a closing statement
setting forth the closing adjustments and any applicable adjustment to any
Contributor’s Equity Value, as applicable;
     (x) Transfer Tax Returns. Any and all transfer tax returns, declarations of
value or other documents required under applicable law or as necessary in
connection with the transactions contemplated hereunder;
     (xi) Vintage. On each Closing at which any Tarragon Property using the
tradename “Vintage” is contributed, Tarragon Corporation will execute and
deliver to the Contributed Company holding such Tarragon Property a fully paid,
nonexclusive license to use such tradename, in the form attached hereto as
Exhibit F;
     (xii) Other. Such other documents, instruments, consents, authorizations or
approvals as may be required by, and reasonably satisfactory to, Northland or
its counsel or any lender or its counsel and that may be reasonably necessary or
desirable to consummate the transactions that are the subject of this Agreement
and the Related Documents and to otherwise effect the agreements of the parties
hereto, including, without limitation, as required under this Section.
          (i) Accuracy of Documents. Each Tarragon Contributor shall have
certified to Northland, severally and not jointly, at each applicable Closing as
to which it has Contributed Properties that all materials delivered pursuant to
Section 2.1(h)(iii) and 2.1(h)(v) are true, correct and complete copies of all
such documents in such Tarragon Contributor’s possession or under its control
and, to such Tarragon Contributor’s knowledge, there are no other material

24



--------------------------------------------------------------------------------



 



agreements or documents relating to the subject matter thereof in such Tarragon
Contributor’s possession or under its control.
     2.2 Certain Covenants and Conditions to Tarragon’s Obligation to Close. The
obligation of Tarragon to consummate the transactions contemplated hereunder
shall be subject to the satisfaction or waiver by Tarragon of each of the
conditions set forth below (collectively, the “Tarragon Closing Conditions”).
          (a) Minimum Lenders’ Approval. As a condition to the First Closing,
the Tarragon GE Consent shall have been obtained. As an additional condition to
the First Closing, Northland shall have (i) obtained and delivered to Tarragon,
and Tarragon shall cooperate to the extent reasonably necessary with Northland
at no additional cost or expense to Tarragon, to obtain, all approvals,
consents, acknowledgments, agreements and authorizations to the transaction
contemplated hereby from the holders of the Northland Assumed Debt or
(ii) determined in its reasonable judgment that no such approval, consent,
acknowledgement, agreement or authorization is required in connection with the
transactions contemplated hereunder from such holders, with respect to at least
two-thirds of the net asset value of the Northland Properties as set forth on
Schedule 1.1 hereto (collectively, the “Northland 2/3s Consent”). It shall be a
condition to Tarragon’s obligations under this Agreement that the Northland 2/3s
Consent shall be in form and substance reasonably satisfactory to Tarragon and
shall be executed and delivered by all applicable parties at the First Closing.
In addition, to the extent required in connection with the Northland Company
Interests being contributed at the First Closing, Northland shall have obtained
the consent of Sovereign Bank under the Northland Portfolio L.P. Credit
Facility.
          (b) Other Lender Consents. On each Closing on which Tarragon Company
Interests that are not subject to the Tarragon GE Consent are contributed to the
New Company, then with respect to such contribution, the Tarragon Lender
Consents shall have been obtained. As a further condition to each Closing on
which Northland Company Interests that are not the subject of the Northland 2/3s
Consent are contributed to the New Company, then with respect to such
contribution, Northland shall have (i) obtained and delivered to Tarragon, and
Tarragon shall cooperate to the extent reasonably necessary with Northland at no
additional cost or expense to Tarragon, to obtain the Northland Lender Consents
and, to the extent required, consent of Sovereign Bank under the Northland
Portfolio L.P. Credit Facility, or (ii) determined in its reasonable judgment
that no such additional Northland Lender Consents are required in connection
with the transactions contemplated hereunder. It shall be a condition to
Tarragon’s obligations under this Agreement that the Northland Lender Consents
shall be in form and substance reasonably satisfactory to Tarragon and shall be
executed and delivered by all applicable parties at such Closing.
          (c) Northland Consents. On or before the date hereof, each of the
Northland Contributors and the Northland Companies has obtained the requisite
corporate consents and/or approvals to the transaction contemplated by this
Agreement and to the terms and conditions of this Agreement and the Related
Documents, which consents are listed on Schedule 2.2(c) (collectively, the
“Northland Consents”), and Tarragon has received copies thereof or other
evidence of such Tarragon Consents satisfactory to it.

25



--------------------------------------------------------------------------------



 



          (d) Accuracy of Representations and Warranties. The representations
and warranties of each of the Northland Contributors contained herein shall be
true and correct in all material respects as of the date of this Agreement and
at the time of each Closing, other than any of the foregoing which alone or
together do not constitute a Material Adverse Effect.
          (e) Authority. Each of the Northland Contributors shall have delivered
to Tarragon evidence of its authority to execute and deliver this Agreement and
all Related Documents and to consummate the transaction which is the subject of
this Agreement and the particular Closing and to perform its obligations
hereunder and under the Related Documents. All such evidence shall be in form
and substance reasonably satisfactory to Tarragon and shall include, without
limitation, organization documents of the Northland Companies and their
respective general partners or managing members, certified by the Secretary of
State of the state(s) in which they are organized, certificates of legal
existence and good standing, qualifications to do business, if applicable, and
secretary’s certificates as to resolutions and incumbency.
          (f) Absence of Litigation. Other than as disclosed on Schedule 2.2(f),
no Action shall be pending or threatened against any Northland Contributor, any
of the Northland Companies or any Northland Property, which (i) questions or
could reasonably be expected to question the validity or legality of the
transaction contemplated under this Agreement or the Related Documents or
(ii) affects or could reasonably be expected to affect any Northland Property
which alone or together with Actions affecting or reasonably expected to affect
other Northland Properties constitutes a Material Adverse Effect.
          (g) Absence of Material Change and Default. Since the date of this
Agreement, there shall not have been any material adverse change in the
condition, financial or otherwise, of any Northland Company or any Northland
Property, which shall constitute a Material Adverse Effect. Northland shall have
complied in all material respects with all of its obligations hereunder, other
than any failures to comply which alone or together do not constitute a Material
Adverse Effect.
          (h) Delivery of Northland Documents. At each Closing, each Northland
Contributor shall execute and deliver to Tarragon and/or the New Company, as
applicable, the following, in form and substance satisfactory to Tarragon:
     (i) Assignment of Interests. To the extent not previously assigned to the
New Company, an assignment to the New Company of the interests in the Northland
Companies with respect to which Northland Lender Consents have been obtained, in
the form attached hereto as Exhibit C, or to the extent that any such Company
Interests are shares, duly executed stock powers effecting an assignment of such
            shares;
     (ii) Entity Transfer Certificate(s). Entity transfer certification in the
form described in United States Treasury Regulation Section 1.1445-2(b)(2)
confirming that each applicable transferor of Northland Property (as determined
for purposes of Section 1445 of the Code) is not a “foreign person” as defined
in Section 1445(f)(3) of the Code;

26



--------------------------------------------------------------------------------



 



     (iii) Original Documents and Files. To the extent not previously delivered
to the New Company or the Manager and in Northland’s possession or under its
control, originals of any of the Northland Contracts, Northland Leases and
Northland Licenses with respect to the Northland Properties that are the subject
of the applicable Closing, or if the original is not in Northland’s possession
or control, copies thereof. The obligations under this item (iv) may be
satisfied by delivery of such original documents and files to the Management JV
under the Management Agreement;
     (iv) Rent Roll. An updated Northland Rent Roll for each Northland Property
that is the subject of the applicable Closing dated no later than five (5) days
prior to Closing, which updated Northland Rent Roll will be used to identify all
Northland Leases of space at the Northland Property that is the subject of the
applicable Closing for purposes of this Agreement as of the Closing Date and
shall reflect no material adverse changes from the Northland Rent Roll attached
hereto as Schedule 2.2(h)(iv) (the “Northland Rent Roll”), other than any such
changes which alone or together do not constitute a Material Adverse Effect.
Each Northland Contributor shall deliver a certificate dated as of the
applicable Closing Date certifying that the Northland Rent Roll applicable to
Contributed Properties is true, complete and correct (including, without
limitation, the amount of security deposits and description of uncured tenant
defaults and delinquencies listed thereon) and stating whether there exist any
events which with the passage of time and/or the giving of notice would
constitute a tenant default under any Northland Lease;
     (v) Debt Instruments. Originals of all of the Northland Debt Instruments
that are the subject of the applicable Closing. The obligations under this item
(v) may be satisfied by delivery of such original documents and files to the
Manager;
     (vi) Limited Liability Company Agreement. At the First Closing, a
counterpart original of the Limited Liability Company Agreement executed by the
applicable Northland Contributors contributing Northland Company Interests to
the New Company at the First Closing and then, thereafter, with respect to those
entities that have not executed the Limited Liability Company Agreement, on the
applicable Closing Date, if any, in which such entity contributes Northland
Company Interests; and
     (vii) Management Agreement. At each Closing, each Northland Contributor
will deliver any documents necessary to evidence the termination of any
Affiliate Management Agreements as to its Contributed Properties and Contributed
Companies. In addition, each Northland Contributor will execute and deliver such
other documents as may be necessary to evidence the termination of the Interim
Management Agreement and the effectiveness of the Management Agreement as to
such Contributed Property;

27



--------------------------------------------------------------------------------



 



     (viii) Tax Matters Agreement. At the First Closing, Northland will cause
the New Company to execute and deliver a counterpart original of the Tax Matters
Agreement to each Tarragon Contributor;
     (ix) Title Matters. Customary affidavits sufficient for a title company to
issue any non-imputation endorsements as part of, or to delete any exceptions
for parties in possession (other than tenants under Tenant Leases), mechanic’s
or materialmen’s liens from any new title policy or date-down to existing
policies obtained in connection with any Northland Property, to the extent such
new policy or date-down is required by any lender in connection with obtaining
any Lender Consents;
     (x) Closing Statement. A counterpart original of a closing statement
setting forth the closing adjustments and any applicable adjustment to any
Contributor’s Equity Value, as applicable;
     (xi) Transfer Tax Returns. Any and all transfer tax returns, declarations
of value or other documents required under applicable law or as necessary in
connection with the transactions contemplated hereunder; and
     (xii) Other. Such other documents, instruments, consents, authorizations or
approvals as may be required by, and reasonably satisfactory to, Tarragon or its
counsel or any lender or its counsel and that may be reasonably necessary or
desirable to consummate the transactions that are the subject of this Agreement
and the Related Documents and to otherwise effect the agreements of the parties
hereto, including, without limitation, as required under this Section.
          (i) Accuracy of Documents. Each Northland Contributor shall have
certified to Tarragon, severally and not jointly, that all materials delivered
pursuant to Section 2.2(h)(iii) and 2.2(h)(v) are true, correct and complete
copies of all such documents in such Northland Contributor’s respective
possession or under its control and, to the knowledge of such Northland
Contributor, as applicable, there are no other material agreements or documents
relating to the subject matter thereof in such Northland Contributor’s
possession or under its control.
          (j) Tarragon Restructuring. The Tarragon Restructuring shall have been
completed in whole or, with respect to a Closing at which less than all of the
Tarragon Company Interests are being contributed to the New Company, in respect
of the Tarragon Company Interests being contributed at such Closing; provided,
however, that the completion, in whole or in part, of the Tarragon Restructuring
shall only be a condition to Tarragon’s obligation to close hereunder if the
Tarragon Restructuring is not consented to by GE Lender.
          (k) Financing. For the avoidance of doubt, it shall not be a condition
to Tarragon’s obligations to close the transaction contemplated in this
Agreement and contribute the Tarragon Company Interests to the New Company if
the Financing (as defined in that certain Loan Commitment Letter of even date
herewith issued by NIC in favor of Tarragon Corporation) is not consummated.
     2.3 Efforts to Satisfy Closing Conditions.

28



--------------------------------------------------------------------------------



 



          (a) Each Contributor shall use its best efforts to obtain the Lender
Consents applicable to the Company Interests being contributed by it and
otherwise to satisfy the Closing Conditions applicable to its obligation to
consummate the transaction contemplated hereunder. In furtherance of the
foregoing, each Contributing Group shall deliver to the other Contributing Group
any and all correspondence relating in any way to the Lender Consents
simultaneously upon receipt or delivery thereof. Each Contributing Group shall
provide reasonable advance notice to the other Contributing Group of, and an
opportunity for such other Contributing Group to participate in, any calls
and/or meetings relating to obtaining the Lender Consents.
          (b) Tarragon and Northland hereby acknowledge and agree that in the
event that the granting of any Tarragon GE Consent and/or Tarragon Lender
Consent is conditioned upon the satisfaction of certain conditions by Tarragon
or the New Company, Northland shall have the right, but not the obligation, to
take any action Northland deems necessary to satisfy such conditions provided
that such action would be permitted to be undertaken by a Majority of the Board
of Managers (as defined in the Limited Liability Company Agreement) as if the
Limited Liability Company Agreement were in effect and the Company Interests
and/or Properties that are the subject of the Tarragon GE Consent were owned by
the New Company. Notwithstanding anything in Section 9.4 to the contrary, any
costs incurred by Northland in exercising its rights under this Section 2.3(b)
shall be borne by the New Company and Northland’s proportionate share thereof
shall be paid or reimbursed to Northland by the New Company at the First
Closing. Nothing contained in this Section 2.3(b) shall be construed to relieve
Tarragon from its best efforts obligation as described in Section 2.3(a) above,
including, without limitation, any action or inaction on the part of Northland
or the Board of Managers of the New Company under this Section 2.3(b).
          (c) If requested by Tarragon in order to obtain the Tarragon GE
Consent, (i) the New Company will in connection with the First Closing form a
New Company wholly owned subsidiary to hold direct or indirect interests in the
Tarragon Companies owning the Tarragon GE Properties and (ii) such New Company
wholly owned subsidiary will grant the GE Lender cross-collateralization through
guarantees and pledges on the same terms and conditions as the Tarragon
Companies have granted currently in connection with the Tarragon GE Assumed
Debt.
     2.4 Termination Right. In the event that, despite such best efforts, the
Tarragon GE Consent and the Northland 2/3s Consent have not been obtained
(unless all parties have waived obtaining the Tarragon GE Consent and the
Northland 2/3s Consent as a condition to the First Closing) by September 30,
2008, then on or after such date, Northland and Tarragon shall each have the
right to terminate this Agreement by delivery of notice thereof to the other,
and upon any such termination the parties hereto shall have no further
obligations hereunder other than those obligations that expressly survive
termination; provided, however, that neither Northland nor Tarragon shall be
entitled to issue a termination notice hereunder if at such time any member of
its Contributing Group is in material default of its obligations under this
Agreement, in which event the non-defaulting party shall have the rights and
remedies set forth below in Article 6.

29



--------------------------------------------------------------------------------



 



ARTICLE 3 — REPRESENTATIONS AND WARRANTIES
     3.1 Disclaimers of Tarragon and Northland. (a) Except as expressly set
forth in this Agreement, including Sections 3.2 and 3.3, each party hereto and
the New Company acknowledges and agrees that each other party or any member,
shareholder, partner, director, officer, manager, person, firm, agent, employee
or representative of, or acting or purporting to act on behalf of, such other
party has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to the Company
Interests or the Properties. None of the parties is liable or bound in any
manner by any verbal or written statements, representations or information
pertaining to the Company Interests or the Properties, or the operation thereof,
furnished by any real estate broker or any agent or employee of such party
(other than as expressly set forth in the Agreement). The New Company and each
party further acknowledges and agrees that, except as expressly set forth in
this Agreement, to the maximum extent permitted by law, that should any Closing
occur, then the contribution of the Company Interests and the Properties as
provided for herein to the New Company will be made on an “AS IS” condition and
basis “WITH ALL FAULTS”. It is understood and agreed that the Equity Value of
each Contributor has been adjusted by prior negotiation to reflect that the
Company Interests are being acquired by the New Company subject to the foregoing
disclaimer and limitation.
          (b) Except as expressly set forth in Sections 3.2 and 3.3, none of the
parties makes any representations or warranties as to the truth, accuracy or
completeness of any materials, data or other information supplied to the other
parties or their agents, employees or representatives in connection with their
inspection of the Company Interests or the Properties. It is the parties’
express understanding and agreement that such materials are provided only for
the convenience of the other parties in making their own examination and
determination as to whether they wish to contribute their Company Interests to
the New Company, and, in doing so, each party shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Company
Interests and the Properties and not on any materials supplied by any other
party, except as may be expressly set forth below in Sections 3.2 and 3.3.
          (c) Except as otherwise expressly provided in Sections 3.2 and 3.3,
each party acknowledges that any information of any type which such party has
received or may receive from any other party, including, without limitation, any
environmental reports and surveys, is furnished on the express condition that
each party shall make an independent verification of the accuracy of such
information, all such information being furnished without any representations or
warranty of the other party whatsoever, whether as to the completeness of such
information, its accuracy or otherwise.
          (d) THE PROVISIONS OF THIS SECTION ARE A MATERIAL PART OF THE
CONSIDERATION FOR EACH PARTY’S ENTERING INTO THIS AGREEMENT, AND SHALL SURVIVE
CLOSING.
     3.2 Representations, Warranties and Covenants of Tarragon. Each Tarragon
Contributor, each solely for itself and with respect to the Tarragon Company
Interests owned by it and the Tarragon Companies and Tarragon Property that is
the subject of such Tarragon

30



--------------------------------------------------------------------------------



 



Company Interests, hereby represents, warrants and covenants to each Northland
Contributor and the New Company as of the date of this Agreement and as of each
Closing Date as follows:
          (a) Existence and Power. Such Tarragon Contributor and each of the
Tarragon Companies has been duly formed and is a validly existing corporation,
limited partnership or limited liability company under the laws of the
jurisdiction in which it was formed. Such Tarragon Contributor and each of the
Tarragon Companies has all power and authority to enter into this Agreement and
all other documents to be executed and delivered in connection with the
transactions that are the subject of this Agreement, including, without
limitation, all Related Documents, to the extent they are to be executed by such
Tarragon Contributor, and to enter into and deliver and to perform its
obligations hereunder and under the Related Documents executed by such Tarragon
Contributor.
          (b) Authorization; No Contravention. The execution and delivery of
this Agreement, the Limited Liability Company Agreement, and the Related
Documents executed by such Tarragon Contributor and the performance of its
respective obligations under all of the foregoing constitutes, and have been
duly authorized by all requisite organizational action, including, without
limitation, by obtaining the approvals and consents described in Section 2.1(c).
This Agreement constitutes, and, the Limited Liability Company Agreement when
executed will constitute, and the Related Documents executed by such Tarragon
Contributor when executed will constitute, the valid, legal and binding
obligation of such Tarragon Contributor. None of this Agreement, the Limited
Liability Company Agreement, or the Related Documents executed by such Tarragon
Contributor will violate any term of any agreement, order or decree to which it
is a party or by which such Tarragon Contributors is bound or to which any
Tarragon Property is subject. Except for the Tarragon Lender Consents and the
Tarragon Consents, no consent of any lender, partner, shareholder, beneficiary,
tenant, creditor, investor, Authority or other Person is required in order for
such Tarragon Contributor to enter into this Agreement and consummate the
transactions contemplated herein; provided, however, that the representation and
warranty contained in this sentence with respect to Ansonia only, shall be
limited to Ansonia’s knowledge. No vote or consent of the shareholders of
Tarragon Corporation is required to be obtained by Tarragon Corporation in order
to consummate the transactions contemplated in this Agreement, the Limited
Liability Company Agreement or any Related Documents; provided, however, that
the representation and warranty contained in this sentence with respect to
Ansonia only, shall be limited to Ansonia’s knowledge.
          (c) Descriptive Information; Diligence. All documents delivered by or
on behalf of Tarragon to Northland, or made available to Northland for review in
connection with the transactions contemplated by this Agreement and the Related
Documents, including, without limitation, all Tarragon Contracts and Tarragon
Leases, are true, correct and complete copies of all such documents, as amended
or modified, in Tarragon’s possession or control, and there are no other
documents relating to the subject matter thereof. Except as disclosed to
Northland in writing, Tarragon has delivered or made available to Northland all
of the material books, records and files of or relating to the Tarragon
Companies and Tarragon Property. The representations and warranties contained in
this Section 3.2(c) with respect to Ansonia only, shall be limited to Ansonia’s
knowledge.

31



--------------------------------------------------------------------------------



 



          (d) Defaults and Assumed Debt. Except to the extent disclosed on
Schedule  3.2(d), neither such Tarragon Contributor nor any Tarragon Company is
in monetary or material nonmonetary default under any of the documents, recorded
or unrecorded, encumbering or affecting the Tarragon Property, including without
limitation, the Tarragon Licenses, the Tarragon Debt Instruments, the Tarragon
Leases and the Tarragon Contracts. Tarragon has delivered or made available to
Northland true, complete and accurate copies of all of the material documents
evidencing, securing and otherwise executed in connection with all or any
portion of the Tarragon Assumed Debt. None of the Tarragon Assumed Debt is
cross-defaulted, cross-collateralized, or cross-guaranteed with any indebtedness
other than indebtedness that is included in and as part of the Tarragon Assumed
Debt. The representations and warranties contained in this Section 3.2(d) with
respect to Ansonia only, shall be limited to Ansonia’s knowledge.
          (e) Compliance with Law. None of such Tarragon Contributor or any
Tarragon Company has received written notice that all or any portion of the
Tarragon Property violates or will violate in any material respect any law,
rule, regulation, ordinance, code or interpretation of any Authority
(collectively, “Laws”) (including, without limitation, those relating to zoning
and the requirements of Title III of the Americans with Disabilities Act of 1990
(42 U.S.C. 12181, et seq.), or any requirement of any insurer or board of fire
underwriters or similar entity, and to Tarragon’s knowledge, except to the
extent disclosed on Schedule 3.2(e), there is no such material violation. None
of such Tarragon Contributor or any Tarragon Company has received written notice
of any special assessment proceedings affecting the Tarragon Property, and to
Tarragon’s knowledge, there is no such assessment pending. To Tarragon’s
knowledge, all material licenses, permits, approvals, variances, easements and
rights of way, including, without limitation, proof of dedication and
authorizations all Authorities having jurisdiction over the Tarragon Property
(collectively, the “Tarragon Licenses”) required for the ownership, use or
operation of the Tarragon Property as presently used and operated or otherwise
have been validly issued and are in full force and effect, and none of such
Tarragon Contributor or the Tarragon Companies has received any written notice,
and otherwise Tarragon has no knowledge, of any Action relating to the
revocation or modification of any such License. To Tarragon’s knowledge, each of
the Tarragon Licenses required for the ownership, use or operation of the
Tarragon Property as presently operated shall remain in full force and effect
and owned by the New Company following the contribution of the Tarragon Property
pursuant to this Agreement. To Tarragon’s knowledge, no payments are owing to or
on behalf of any Authority or are anticipated to be payable to or on behalf of
any Authority pursuant to the Tarragon Licenses required for the ownership, use
or operation of the Tarragon Property as presently operated, other than payments
required in connection with renewals or extensions of the Tarragon Licenses from
time to time in the ordinary course. The representations and warranties
contained in this Section 3.2(e) with respect to Ansonia only, shall be limited
to Ansonia’s knowledge.
          (f) Certain Title Matters. To Tarragon’s knowledge, as of the Closing
Date (i) the Tarragon Real Property is or will be owned by one or more of the
Tarragon Companies, (ii) the Tarragon Real Property is not in violation of any
of the easements, covenants or restrictions affecting the Tarragon Property,
including, without limitation, the Permitted Exceptions and no other party is in
violation of any such easements, covenants or restrictions, (iii) the Tarragon
Real Property is not dependent upon any adjacent property in order to be used

32



--------------------------------------------------------------------------------



 



for its intended purposes, including the operation of the Tarragon Real
Property, for access, parking, utilities or any other matter except in
circumstances where there is an adequate, legally enforceable and insurable
permanent easement providing the Tarragon Real Property with the required rights
of use of the adjacent property, and (iv) the Tarragon Real Property will be
contributed subject only to the Tarragon Leases, Tarragon Contracts, Tarragon
Licenses, the Permitted Exceptions and any additional leases, contracts and
licenses permitted to be entered into pursuant to Section 7.1. The
representations and warranties contained in this Section 3.2(f) with respect to
Ansonia only, shall be limited to Ansonia’s knowledge.
          (g) Personal Property. The list of Tarragon Personal Property attached
hereto as Schedule D-6, is in all material respects an accurate and complete
list of all Tarragon Personal Property. The representations and warranties
contained in this Section 3.2(g) with respect to Ansonia only, shall be limited
to Ansonia’s knowledge.
          (h) Leases. The Tarragon Rent Roll lists all Tarragon Leases for any
portion of the Tarragon Real Property or otherwise affecting the Tarragon Real
Property, and is accurate and complete in all material respects. The copies of
the Tarragon Leases which have been delivered or made available to Northland are
true, correct and complete, constitute all outstanding Tarragon Leases and
include all subleases relating to the Tarragon Real Property. All brokerage
commissions or compensation in respect of any of the Tarragon Leases have been,
or prior to the applicable Closing will be, paid by the applicable Tarragon
Company to the extent due and payable prior to such Closing. To Tarragon’s
knowledge, none of the Tarragon Companies is in material default in the
performance of its obligations under any of the Tarragon Leases (or any
agreements incorporated therein by reference) and there are no circumstances
which, with the passage of time or the giving of notice, or both, would
constitute an event of default by landlord under any of the Tarragon Leases. The
representations and warranties contained in this Section 3.2(h) with respect to
Ansonia only, shall be limited to Ansonia’s knowledge.
          (i) Rent Roll. The Tarragon Rent Roll is true, complete and correct as
of the date indicated thereon, and the information set forth therein is true and
correct in all material respects as of the date hereof. Except as set forth on
the Rent Roll, as of such date and with respect to the updated Rent Roll to be
delivered at Closing, as of the date of Closing, no tenant was in arrears in the
payment of rent due under the Tarragon Leases beyond any applicable notice and
cure periods. The representations and warranties contained in this
Section 3.2(i) with respect to Ansonia only, shall be limited to Ansonia’s
knowledge.
          (j) Options. To Tarragon’s knowledge, none of the Tarragon Real
Property is subject to any option or right of first refusal or first opportunity
to acquire any interest in the Tarragon Property or any portion thereof. Neither
such Tarragon Contributor nor any Tarragon Company has granted to any Person any
option or right of first refusal or first opportunity to acquire any interest in
the Tarragon Real Property.
          (k) Contracts. True, complete and correct copies of all Tarragon
Contracts have been provided or made available to Northland. Following each
Closing there shall be no material agreements or other obligations or
liabilities with respect to all or any portion of the Tarragon Property that are
binding on the New Company, the Tarragon Companies or the

33



--------------------------------------------------------------------------------



 



Tarragon Property following such Closing, other than the Tarragon Leases, the
Tarragon Contracts, the Permitted Exceptions, the Tarragon Licenses and such
additional leases, contracts and licenses as any Tarragon Company may enter into
in compliance with Section 7.1 after the date hereof. The representations and
warranties contained in this Section 3.2(k) with respect to Ansonia only, shall
be limited to Ansonia’s knowledge.
          (l) Hazardous Substances. Except as set forth on Schedule 3.2(l),
neither such Tarragon Contributor, nor any Affiliate thereof, has received
written notice from any Authority (nor to Tarragon’s knowledge is there any
circumstance, event or occurrence) with respect to, the generation, storage,
disposal, discharge, use, handling, removal, treatment or management of any
Hazardous Substances or Hazardous Wastes on or from the Tarragon Property that
would have or result in a Material Adverse Effect.
          (m) Mechanic’s Liens. Except as disclosed on Schedule 3.2(m), all
bills and claims for labor performed and materials furnished to or for the
benefit of the Northland Property have been paid in full to the extent due and
payable prior to the date hereof and shall be paid in full at each Closing.
Except as disclosed on Schedule 3.2(m), there are no mechanic’s or materialmen’s
liens (whether or not perfected) on or affecting the Northland Property, and
none will exist at Closing. The representations and warranties contained in this
Section 3.2(m) with respect to Ansonia only, shall be limited to Ansonia’s
knowledge.
          (n) Non-Foreign Person. None of the applicable transferors of Tarragon
Property (as determined for the purposes of Section 1445 of the Code) is a
“foreign person” as defined in Section 1445(f)(3) of the Code, nor are any
subject to withholding under Section 1445 of the Code.
          (o) Disclosure. The representations and warranties and the statements
and information contained in this Agreement, in the Exhibits and Schedules
hereto and in all of the materials delivered or made available by such Tarragon
Contributor to Northland and its counsel, accountants, appraisers and
consultants pursuant to this Agreement or in connection with the due diligence
investigations conducted by or on behalf of Northland in connection with this
Agreement do not contain any untrue statement of a material fact and, when taken
together, do not omit to state a material fact required to be stated therein or
necessary in order to make such representations, warranties, statements or
information not misleading in light of the circumstances under which they were
made.
          (p) Financial Statements. All operating statements delivered to
Northland by Tarragon Corporation were prepared by Tarragon Corporation in the
ordinary course of business, are complete, accurate, true and correct copies of
such operating statements in the books and records of Tarragon Corporation and
its subsidiaries, and to such Tarragon Contributor’s knowledge such operating
statements fairly reflect in all material respects the results of the operation
of the Tarragon Property for the periods covered. Since the date of the most
recent internally prepared operating statements referred to above, and except as
otherwise expressly contemplated by this Agreement (including the Tarragon
Restructuring) (i) there has been no material adverse change in the condition,
financial or otherwise, of the Tarragon Property or the Tarragon Companies on a
consolidated basis, taken as a whole, whether or not arising in the ordinary
course of business and (ii) there has been no material change in the ownership
of the

34



--------------------------------------------------------------------------------



 



Tarragon Companies or any increase in the indebtedness of the Tarragon
Companies. The calendar year 2008 budgets delivered to Northland by Tarragon
reflect Tarragon’s good faith estimate, consistent with past practice, for the
operating results for the Tarragon Properties for the 2008 calendar year. The
representations and warranties in this Section 3.2(p) with respect to Ansonia
only, shall be limited to Ansonia’s knowledge.
          (q) Pending Actions; Labor Disputes. There is no existing or, to
Tarragon’s knowledge, threatened Action of any kind involving such Tarragon
Contributor, any Tarragon Company or the Tarragon Property which would have a
Material Adverse Effect on any Tarragon Company or the Tarragon Property. To
Tarragon’s knowledge, there are no labor troubles or complaints of unfair labor
practices pending with respect to any Person which could materially adversely
affect the Tarragon Property.
          (r) Taxes.
     (i) Except as disclosed on Schedule 3.2(r)(i), all Tax or information
returns required to be filed on or before the date hereof by or on behalf of
such Tarragon Contributor or the Tarragon Companies (x) have been filed through
the date hereof or will be filed on or before the date when due in accordance
with all applicable Laws and (y) there is no Action pending against or with
respect to such Tarragon Contributor, the Tarragon Companies or the Tarragon
Property in respect of any Tax nor is any claim for additional Tax asserted by
any Tax Authority. All real estate Taxes and assessments relating to the
Tarragon Real Property and due and payable have been paid and copies of most
recent tax bills have been delivered or made available to Northland. All other
Taxes of the Tarragon Companies that are due and payable have been paid.
     (ii) There are no liens for Taxes with respect to any portion of the
Tarragon Property, other than liens for Taxes that are not yet due or payable.
     (iii) On each Closing Date, after giving effect to the Tarragon
Restructuring, each Tarragon Company is and has always been classified for
federal income tax purposes as either a partnership or an entity that is
disregarded as separate from its owner.
     (iv) On each Closing Date, after giving effect to the Tarragon
Restructuring, no Tarragon Company has any liability for the Taxes of any person
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract or otherwise.
     (v) Each Tarragon Contributor acknowledges that none of Northland, the New
Company or any Affiliate shall assume any responsibility for the Tax
consequences of the transactions contemplated by this Agreement, the Limited
Liability Company Agreement and the Related Documents to such Tarragon
Contributor, other than to agree to report the transactions for Federal and
State Tax purposes consistently with the manner agreed to by Northland and such
Tarragon Contributor.

35



--------------------------------------------------------------------------------



 



          (s) Insurance. Tarragon Corporation has delivered or made available to
Northland all copies of all insurance policies and arrangements with respect to
the Tarragon Property.
          (t) Patriot Act. Neither such Tarragon Contributor, nor any Tarragon
Company, nor any member, partner or shareholder of any Tarragon Company, nor, to
Tarragon’s knowledge, any person or entity with actual authority to direct the
actions of any member, partner or shareholder of Tarragon or any Tarragon
Company, (i) are named on any list of persons, entities and governments issued
by the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 – Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (“Executive Order 13224”), as in effect on the date hereof, or any
similar list known to Seller or publicly issued by OFAC or any other department
or agency of the United States of America (collectively, the “OFAC Lists”), (ii)
are included in, owned by, controlled by, knowingly acting for or on behalf of,
knowingly providing assistance, support, sponsorship, or services of any kind
to, or otherwise knowingly associated with any of the persons, entities or
governments referred to or described in the OFAC Lists, or (iii) has knowingly
conducted business with or knowingly engaged in any transaction with any person,
entity or government named on any of the OFAC Lists or any person, entity or
government included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or, to
Tarragon’s knowledge, otherwise associated with any of the persons, entities or
governments referred to or described in the OFAC Lists. Notwithstanding the
foregoing, however, the representations set forth in this Section 3.1(t) shall
not apply to the publicly traded shares of Tarragon Corporation and persons
holding such shares.
          (u) Deposits. Neither such Tarragon Contributor nor any Tarragon
Company has received written notice of any violations of the requirements of any
Law relating to the holding, application or collection of security deposits in
respect of the Tarragon Leases.
          (v) Tarragon Companies. The only activities conducted by the Tarragon
Companies since their inception have been the construction, ownership and
operation of the Tarragon Properties or other properties similar in type and
nature to the Tarragon Properties, except as set forth on Schedule 3.2(v). None
of the Tarragon Companies has any liabilities or obligations other than those
relating directly to the ownership or operation of the Tarragon Property owned
by it. On the date hereof and at Closing, (i) the Tarragon Company Interests
will represent the only issued and outstanding equity interests in the Tarragon
Companies, (ii) no persons other than the Tarragon Contributors will have the
option, conversion right or other right to receive any equity interest in the
Tarragon Companies and (iii) the Tarragon Company Interests to be contributed by
each Tarragon Contributor will be owned by such Tarragon Contributor free and
clear of all liens and encumbrances.
          (w) Condominium Conversion. None of such Tarragon Contributor or any
Tarragon Company has made any filing with the applicable Authority with respect
to the conversion of any of the Tarragon Properties to a condominium.
          (x) Solvency. None of such Tarragon Contributor or any Tarragon
Company has: (i) made a general assignment for the benefit of creditors;
(ii) filed any voluntary petition in

36



--------------------------------------------------------------------------------



 



bankruptcy or suffered the filing of any involuntary petition by such Tarragon
Contributor’s or any Tarragon Company’s creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of such
Tarragon Contributor’s or any Tarragon Company’s assets, (iv) suffered the
attachment or other judicial seizure of all, or substantially all, of such
Tarragon Contributor’s or any Tarragon Company’s assets, (v) admitted in writing
such Tarragon Contributor’s or any Tarragon Company’s inability to pay its debts
as they come due; or (vi) made an offer of settlement, extension, or composition
to its creditors generally.
          (y) Securities Representations.
     (i) Such Tarragon Contributor is an “accredited investor,” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act.
     (ii) No such Tarragon Contributor, or any of such Tarragon Contributor’s
Affiliates, nor any Person acting on such Tarragon Contributor’s or Tarragon
Contributor’s Affiliate’s behalf, was offered the Common Units through any form
of “general solicitation or general advertising” (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Common Units.
     (iii) Such Tarragon Contributor understands and acknowledges that (i) no
public market exists for any of the Common Units and that it is unlikely that a
public market will ever exist for the Common Units, (ii) such Tarragon
Contributor is purchasing the Common Units for its own account, for investment
and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act or other applicable
securities laws, and (iii) such Tarragon Contributor is aware that it may be
required to bear the economic risk of an investment in the Common Units for an
indefinite period of time.
     (iv) Such Tarragon Contributor has consulted with its own advisers as to
the financial, tax, legal and related matters concerning an investment in the
Common Units and on that basis believes that an investment in the Common Units
is suitable and appropriate for such Tarragon Contributor. Such Tarragon
Contributor and its advisers have such knowledge and experience in financial,
tax and business matters so as to enable such Tarragon Contributor to utilize
the information made available to such Tarragon Contributor in connection with
the investment contemplated hereby to evaluate the merits and risks of an
investment in the New Company and to make an informed investment decision with
respect thereto. Such Tarragon Contributor is familiar with the type of
investment that the Common Units constitutes and recognizes that an investment
in the New Company involves substantial risks, including significant risk of
loss, including the loss of the entire amount of such investment.
     (v) Such Tarragon Contributor hereby acknowledges that the Common Units are
not and will not be registered under the Securities Act or registered or
qualified for sale pursuant to applicable securities or Blue Sky laws of any
state or foreign jurisdiction by reason of a specific exemption from the
registration

37



--------------------------------------------------------------------------------



 



requirements thereof, the availability of which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
each Tarragon Contributor’s representations, warranties and covenants set forth
herein. Each Tarragon Contributor further acknowledges that the Common Units
will be subject to transfer restrictions and may not be offered, sold,
transferred, pledged, hypothecated or otherwise assigned, in whole or in part,
without compliance with applicable federal securities laws and the applicable
securities or Blue Sky laws of any state or foreign jurisdiction by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the New Company).
     For purposes of this Agreement where the term “to Tarragon’s knowledge,” or
a phrase of similar import, is used, such term shall mean, with respect to
representations and warranties made by Tarragon Corporation, the “current actual
knowledge” (as defined below) of the following designees of Tarragon: William S.
Friedman, Robert Rothenberg and Eileen Swenson. For purposes of this Agreement
where the term “to Tarragon’s knowledge,” or a phrase of similar import, is
used, such term shall mean, with respect to representations and warranties made
by Ansonia, the “current actual knowledge” (as defined below) of the following
designees of Ansonia: Robert Rothenberg and Richard Frary. As used herein, the
term “current actual knowledge” shall mean only the actual, current, conscious
and not constructive, imputed or implied knowledge of such designee, without
having made a review of the files or other inquiry. Anything herein to the
contrary notwithstanding, such designee shall not have any personal liability or
obligation whatsoever with respect to any of the matters set forth in this
Agreement or any of the representations herein being or becoming untrue,
inaccurate or incomplete in any respect.
     3.3 Representations, Warranties and Covenants of Northland. Each Northland
Contributor, each solely for itself and with respect to the Northland Company
Interests owned by it and the Northland Companies and Northland Property that is
the subject of such Northland Company Interests, hereby represents, warrants and
covenants to each Tarragon Contributor and the New Company as of the date of
this Agreement and as of each Closing Date as follows:
          (a) Existence and Power. Such Northland Contributor and each of the
Northland Companies has been duly formed and is a validly existing corporation,
limited partnership or limited liability company under the laws of the
jurisdiction in which it was formed. Such Northland Contributor and each of the
Northland Companies has all power and authority to enter into this Agreement and
all other documents to be executed and delivered in connection with the
transactions that are the subject of this Agreement, including, without
limitation, all Related Documents, to the extent they are to be executed by such
Northland Contributor and any Northland Company, and to enter into and deliver
and to perform its obligations hereunder and under the Related Documents
executed by such Northland Contributor or any Northland Company.
          (b) Authorization; No Contravention. The execution and delivery of
this Agreement, the Limited Liability Company Agreement, and the Related
Documents executed by such Northland Contributor or any Northland Companies and
the performance of its respective obligations under all of the foregoing
constitutes, and have been duly authorized by all requisite

38



--------------------------------------------------------------------------------



 



organizational action, including, without limitation, by obtaining the approvals
and consents described in Section 2.2(c). This Agreement constitutes, and, the
Limited Liability Company Agreement when executed will constitute, and the
Related Documents executed by such Northland Contributor or any Northland
Company when executed will constitute, the valid, legal and binding obligation
of such Northland Contributor or applicable Northland Company. None of this
Agreement, the Limited Liability Company Agreement, or the Related Documents
executed by such Northland Contributor or any Northland Company will violate any
term of any agreement, order or decree to which it is a party or by which such
Northland Contributors or any Northland Company is bound or to which any
Northland Property is subject. Except for the Northland Lender Consents and the
Northland Consents, no consent of any lender, partner, shareholder, beneficiary,
tenant, creditor, investor, Authority or other Person is required in order for
such Northland Contributor to enter into this Agreement and consummate the
transactions contemplated herein.
          (c) Descriptive Information; Diligence. All documents delivered by or
on behalf of Northland to Tarragon, or made available to Tarragon for review in
connection with the transactions contemplated by this Agreement and the Related
Documents, including, without limitation, all Northland Contracts and Northland
Leases, are true, correct and complete copies of all such documents, as amended
or modified, in Northland’s possession or control, and there are no other
documents relating to the subject matter thereof. Except as disclosed to
Tarragon in writing, Northland has delivered or made available to Tarragon all
of the material books, records and files of or relating to the Northland
Companies and Northland Property.
          (d) Defaults and Assumed Debt. Except to the extent disclosed on
Schedule 3.3(d), neither such Northland Contributor nor any Northland Company is
in monetary or material nonmonetary default under any of the documents, recorded
or unrecorded, encumbering or affecting the Northland Property, including
without limitation, the Northland Licenses, the Northland Debt Instruments, the
Northland Leases and the Northland Contracts. Northland has delivered or made
available to Tarragon true, complete and accurate copies of all of the material
documents evidencing, securing and otherwise executed in connection with all or
any portion of the Northland Assumed Debt. None of the Northland Assumed Debt is
cross-defaulted, cross-collateralized, or cross-guaranteed with any indebtedness
other than indebtedness that is included in and as part of the Northland Assumed
Debt.
          (e) Compliance with Law. None of such Northland Contributor or any
Northland Company has received written notice that all or any portion of the
Northland Property violates or will violate in any material respect any law,
rule, regulation, ordinance, code or interpretation of any Authority
(collectively, “Laws”) (including, without limitation, those relating to zoning
and the requirements of Title III of the Americans with Disabilities Act of 1990
(42 U.S.C. 12181, et seq.), or any requirement of any insurer or board of fire
underwriters or similar entity, and to Northland’s knowledge, except to the
extent disclosed on Schedule 3.3(e), there is no such material violation. None
of such Northland Contributor or any Northland Company has received written
notice of any special assessment proceedings affecting the Northland Property,
and to Northland’s knowledge, there is no such assessment pending. To
Northland’s knowledge, all material licenses, permits, approvals, variances,
easements and rights of way, including, without limitation, proof of dedication
and authorizations all Authorities having jurisdiction over the Northland
Property (collectively, the “Northland Licenses”)

39



--------------------------------------------------------------------------------



 



required for the ownership, use or operation of the Northland Property as
presently used and operated or otherwise have been validly issued and are in
full force and effect, and none of such Northland Contributor or the Northland
Companies has received any written notice, and otherwise Northland has no
knowledge, of any Action relating to the revocation or modification of any such
License. To Northland’s knowledge, each of the Northland Licenses required for
the ownership, use or operation of the Northland Property as presently operated
shall remain in full force and effect and owned by the New Company following the
contribution of the Northland Property pursuant to this Agreement. To
Northland’s knowledge, no payments are owing to or on behalf of any Authority or
are anticipated to be payable to or on behalf of any Authority pursuant to the
Northland Licenses required for the ownership, use or operation of the Northland
Property as presently operated, other than payments required in connection with
renewals or extensions of the Northland Licenses from time to time in the
ordinary course.
          (f) Certain Title Matters. To Northland’s knowledge, and except as may
be shown on any title reports or surveys delivered or made available to
Tarragon, as of the Closing Date (i) the Northland Real Property is or will be
owned by one or more of the Northland Companies, (ii) the Northland Real
Property is not in violation of any of the easements, covenants or restrictions
affecting the Northland Real Property, including, without limitation, the
Permitted Exceptions and no other party is in violation of any such easements,
covenants or restrictions, (iii) the Northland Real Property is not dependent
upon any adjacent property in order to be used for its intended purposes,
including the operation of the Northland Real Property, for access, parking,
utilities or any other matter except in circumstances where there is an
adequate, legally enforceable and insurable permanent easement providing the
Northland Real Property with the required rights of use of the adjacent
property, and (iv) the Northland Real Property will be contributed subject only
to the Northland Leases, Northland Contracts, Northland Licenses, the Permitted
Exceptions and any additional leases, contracts and licenses permitted to be
entered into pursuant to Section 7.1.
          (g) Personal Property. The list of Northland Personal Property
attached hereto in Schedules D-1 through D-5, is in all material respects an
accurate and complete list of all Northland Personal Property.
          (h) Leases. The Northland Rent Roll lists all Northland Leases for any
portion of the Northland Real Property or otherwise affecting the Northland Real
Property, and is accurate and complete in all material respects. The copies of
the Northland Leases which have been delivered or made available to Tarragon are
true, correct and complete, constitute all outstanding Northland Leases and
include all subleases relating to the Northland Real Property. All brokerage
commissions or compensation in respect of any of the Northland Leases have been,
or prior to the applicable Closing will be, paid by the applicable Northland
Company to the extent due and payable prior to such Closing. To Northland’s
knowledge, none of the Northland Companies is in material default in the
performance of its obligations under any of the Northland Leases (or any
agreements incorporated therein by reference) and there are no circumstances
which, with the passage of time or the giving of notice, or both, would
constitute an event of default by landlord under any of the Northland Leases.
          (i) Rent Roll. The Northland Rent Roll is true, complete and correct
as of the date indicated thereon, and the information set forth therein is true
and correct in all material

40



--------------------------------------------------------------------------------



 



respects as of the date hereof. Except as set forth on the arrearages report
appended to the Rent Roll, as of such date and with respect to the updated Rent
Roll to be delivered at closing, as of the date of Closing, no tenant was in
arrears in the payment of rent due under the Northland Leases beyond any
applicable notice and cure periods.
          (j) Options. To Northland’s knowledge, none of the Northland Real
Property is subject to any option or right of first refusal or first opportunity
to acquire any interest in the Northland Property or any portion thereof.
Neither such Northland Contributor nor any Northland Company has granted to any
Person any option or right of first refusal or first opportunity to acquire any
interest in the Northland Real Property.
          (k) Contracts. True, complete and correct copies of all Northland
Contracts have been provided or made available to Tarragon. Following each
Closing there shall be no material agreements or other obligations or
liabilities with respect to all or any portion of the Northland Property that
are binding on the New Company, the Northland Companies or the Northland
Property following such Closing, other than the Northland Leases, the Northland
Contracts, the Permitted Exceptions, the Northland Licenses and such additional
leases, contracts and licenses as any Northland Company may enter into in
compliance with Section 7.1 after the date hereof.
          (l) Hazardous Substances. Except as set forth on Schedule 3.3(l),
neither such Northland Contributor, nor any Affiliate thereof has received
written notice from any Authority (nor to Northland’s knowledge is there any
circumstance, event or occurrence) with respect to the generation, storage,
disposal, discharge, use, handling, removal, treatment or management of any
Hazardous Substances or Hazardous Wastes on or from the Northland Property that
would have or result in a Material Adverse Effect.
          (m) Mechanic’s Liens. Except as disclosed on Schedule 3.3(m), all
bills and claims for labor performed and materials furnished to or for the
benefit of the Northland Property have been paid in full to the extent due and
payable prior to the date hereof and shall be paid in full at each Closing.
Except as disclosed on Schedule 3.3(m), there are no mechanic’s or materialmen’s
liens (whether or not perfected) on or affecting the Northland Property, and
none will exist at Closing.
          (n) Non-Foreign Person. None of the applicable transferors of
Northland Property (as determined for the purposes of Section 1445 of the Code)
is a “foreign person” as defined in Section 1445(f)(3) of the Code, nor are any
subject to withholding under Section 1445 of the Code.
          (o) Disclosure. The representations and warranties and the statements
and information contained in this Agreement, in the Exhibits and Schedules
hereto and in all of the materials delivered or made available by such Northland
Contributor to Tarragon and its counsel, accountants, appraisers and consultants
pursuant to this Agreement or in connection with the due diligence
investigations conducted by or on behalf of Tarragon in connection with this
Agreement do not contain any untrue statement of a material fact and, when taken
together, do not omit to state a material fact required to be stated therein or
necessary in order to make such

41



--------------------------------------------------------------------------------



 



representations, warranties, statements or information not misleading in light
of the circumstances under which they were made.
          (p) Financial Statements. All operating statements delivered to
Tarragon by each applicable Northland Contributor were prepared by such
Northland Contributor in the ordinary course of business, are complete,
accurate, true and correct copies of such operating statements in the books and
records of such Northland Contributor and its subsidiaries, and to such
Northland Contributor’s knowledge such operating statements fairly reflect in
all material respects the results of the operation of the Northland Property for
the periods covered. Since the date of the most recent internally prepared
operating statements referred to above, and except as otherwise expressly
contemplated by this Agreement, (i) there has been no material adverse change in
the condition, financial or otherwise, of the Northland Property or the
Northland Companies on a consolidated basis, taken as a whole, whether or not
arising in the ordinary course of business and (ii) there has been no material
change in the ownership of the Northland Companies or any increase in the
indebtedness of the Northland Companies. The calendar year 2008 budgets
delivered to Tarragon by Northland reflect Northland’s good faith estimate,
consistent with past practice, for the operating results for the Northland
Properties for the 2008 calendar year.
          (q) Pending Actions; Labor Disputes. There is no existing or, to
Northland’s knowledge, threatened Action of any kind involving such Northland
Contributor, any Northland Company or the Northland Property which would have a
Material Adverse Effect on any Northland Company or the Northland Property. To
Northland’s knowledge, there are no labor troubles or complaints of unfair labor
practices pending with respect to any Person which could materially adversely
affect the Northland Property.
          (r) Taxes.
     (i) All Tax or information returns required to be filed on or before the
date hereof by or on behalf of such Northland Contributor or the Northland
Companies (x) have been filed through the date hereof or will be filed on or
before the date when due in accordance with all applicable Laws and (y) there is
no Action pending against or with respect to such Northland Contributor, the
Northland Companies or the Northland Property in respect of any Tax nor is any
claim for additional Tax asserted by any Tax Authority. All real estate Taxes
and assessments relating to the Northland Real Property and due and payable have
been paid and copies of most recent tax bills have been delivered or made
available to Tarragon. All other Taxes of the Northland Companies that are due
and payable have been paid.
     (ii) There are no liens for Taxes with respect to any portion of the
Northland Property, other than liens for Taxes that are not yet due or payable.
     (iii) Except as disclosed on Schedule 3.3(r), each Northland Company is and
has always been classified for federal income tax purposes as either a
partnership or an entity that is disregarded as separate from its owner.

42



--------------------------------------------------------------------------------



 



     (iv) No Northland Company has any liability for the Taxes of any person
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract or otherwise.
     (v) Each Northland Contributor acknowledges that none of Tarragon, the New
Company or any Affiliate shall assume any responsibility for the Tax
consequences of the transactions contemplated by this Agreement, the Limited
Liability Company Agreement and the Related Documents to such Northland
Contributor, other than to agree to report the transactions for Federal and
State Tax purposes consistently with the manner agreed to by Northland and such
Tarragon Contributor.
          (s) Insurance. Northland Corporation has delivered or made available
to Tarragon all copies of all insurance policies and arrangements with respect
to the Northland Property.
          (t) Patriot Act. Neither such Northland Contributor, nor any Northland
Company, nor any member, partner or shareholder of any Northland Company, nor,
to Northland’s knowledge, any person or entity with actual authority to direct
the actions of any member, partner or shareholder of Northland or any Northland
Company, (i) are named on any list of persons, entities and governments issued
by the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 – Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (“Executive Order 13224”), as in effect on the date hereof, or any
similar list known to Seller or publicly issued by OFAC or any other department
or agency of the United States of America (collectively, the “OFAC Lists”),
(ii) are included in, owned by, controlled by, knowingly acting for or on behalf
of, knowingly providing assistance, support, sponsorship, or services of any
kind to, or otherwise knowingly associated with any of the persons, entities or
governments referred to or described in the OFAC Lists, or (iii) has knowingly
conducted business with or knowingly engaged in any transaction with any person,
entity or government named on any of the OFAC Lists or any person, entity or
government included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or, to
Northland’ knowledge, otherwise associated with any of the persons, entities or
governments referred to or described in the OFAC Lists.
          (u) Deposits. Neither such Northland Contributor nor any Northland
Company has received written notice of any violations of the requirements of any
Law relating to the holding, application or collection of security deposits in
respect of the Northland Leases.
          (v) Northland Companies. Except as set forth on Schedule 3.3(v), the
only activities conducted by the Northland Companies since their inception have
been the construction, ownership and operation of the Northland Properties. None
of the Northland Companies has any liabilities or obligations other than those
relating directly to the ownership or operation of the Northland Property owned
by it. Northland Portfolio is the sole holder of the Northland Portfolio Company
Interests, and the Northland Portfolio Company Interests are free and clear of
all liens and encumbrances. Northland Fund I is the sole holder of the Northland
Fund I Company Interests, and the Northland Fund I Company Interests are free
and clear of all

43



--------------------------------------------------------------------------------



 



liens and encumbrances. Northland Fund II is the sole holder of the Northland
Fund II Company Interests, and the Northland Fund II Company Interests are free
and clear of all liens and encumbrances. Northland Fund III is the sole holder
of the Northland Fund III Company Interests, and the Northland Fund III Company
Interests are free and clear of all liens and encumbrances. NIC is the sole
holder of the NIC Company Interests, and the NIC Company Interests are free and
clear of all liens and encumbrances. Northland Austin is the sole holder of the
Northland Austin Company Interests, and the Northland Austin Company Interests
are free and clear of all liens and encumbrances. Austin Investors is the sole
holder of the Austin Investors Company Interests, and the Austin Investors
Company Interests are free and clear of all liens and encumbrances. Drake is the
sole holder of the Drake Company Interests, and the Drake Company Interests are
free and clear of all liens and encumbrances. Tatstone is the sole holder of the
Tatstone Company Interests, and the Tatstone Company Interests are free and
clear of all liens and encumbrances.
          (w) Condominium Conversion. Except as disclosed on Schedule 3.3(w),
none of such Northland Contributor or any Northland Company has made any filing
with the applicable Authority with respect to the conversion of any of the
Northland Properties to a condominium.
          (x) Solvency. None of such Northland Contributor or any Northland
Company has: (i) made a general assignment for the benefit of creditors;
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by such Northland Contributor’s or any Northland Company’s
creditors; (iii) suffered the appointment of a receiver to take possession of
all or substantially all of such Northland Contributor’s or any Northland
Company’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of such Northland Contributor’s or any Northland Company’s
assets, (v) admitted in writing such Northland Contributor’s or any Northland
Company’s inability to pay its debts as they come due; or (vi) made an offer of
settlement, extension, or composition to its creditors generally.
          (y) Securities Representations.
     (i) Such Northland Contributor is an “accredited investor,” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act.
     (ii) No such Northland Contributor, or any of such Northland Contributor’s
Affiliates, nor any Person acting on such Northland Contributor’s or Northland
Contributor’s Affiliate’s behalf, was offered the Common Units through any form
of “general solicitation or general advertising” (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Common Units.
     (iii) Such Northland Contributor understands and acknowledges that (i) no
public market exists for any of the Common Units and that it is unlikely that a
public market will ever exist for the Common Units, (ii) such Northland
Contributor is purchasing the Common Units for its own account, for investment
and not with a view to, or for offer or sale in connection with, any
distribution

44



--------------------------------------------------------------------------------



 



thereof in violation of the Securities Act or other applicable securities laws,
and (iii) such Northland Contributor is aware that it may be required to bear
the economic risk of an investment in the Common Units for an indefinite period
of time.
     (iv) Such Northland Contributor has consulted with its own advisers as to
the financial, tax, legal and related matters concerning an investment in the
Common Units and on that basis believes that an investment in the Common Units
is suitable and appropriate for such Northland Contributor. Such Northland
Contributor and its advisers have such knowledge and experience in financial,
tax and business matters so as to enable such Northland Contributor to utilize
the information made available to such Northland Contributor in connection with
the investment contemplated hereby to evaluate the merits and risks of an
investment in the New Company and to make an informed investment decision with
respect thereto. Such Northland Contributor is familiar with the type of
investment that the Common Units constitutes and recognizes that an investment
in the New Company involves substantial risks, including significant risk of
loss, including the loss of the entire amount of such investment.
     (v) Such Northland Contributor hereby acknowledges that the Common Units
are not and will not be registered under the Securities Act or registered or
qualified for sale pursuant to applicable securities or Blue Sky laws of any
state or foreign jurisdiction by reason of a specific exemption from the
registration requirements thereof, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the each Northland Contributor’s representations, warranties and covenants set
forth herein. Each Northland Contributor further acknowledges that the Common
Units will be subject to transfer restrictions and may not be offered, sold,
transferred, pledged, hypothecated or otherwise assigned, in whole or in part,
without compliance with applicable federal securities laws and the applicable
securities or Blue Sky laws of any state or foreign jurisdiction by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the New Company).
     For purposes of this Agreement where the term “to Northland’s knowledge,”
or a phrase of similar import, is used, such term shall mean, with respect to
representations and warranties made by Northland Corporation, the “current
actual knowledge” (as defined below) of the following designees of Northland:
Lawrence R. Gottesdiener and Steven P. Rosenthal. As used herein, the term
“current actual knowledge” shall mean only the actual, current, conscious and
not constructive, imputed or implied knowledge of such designee, without having
made a review of the files or other inquiry. Anything herein to the contrary
notwithstanding, such designee shall not have any personal liability or
obligation whatsoever with respect to any of the matters set forth in this
Agreement or any of the representations herein being or becoming untrue,
inaccurate or incomplete in any respect.
     3.5 Survival. The representations and warranties of the Tarragon
Contributors and the Northland Contributors set forth in this Article 3 and
anywhere else in this Agreement or in

45



--------------------------------------------------------------------------------



 



any Related Document (unless expressly stated otherwise) shall survive the
Closing of the transaction contemplated in this Agreement and the delivery of
the Assignment and Assumption of Company Interests by each of Tarragon and
Northland for a period of fifteen (15) months from and after the last Closing
Date. Consequently, each of the Tarragon Contributors and the Northland
Contributors stipulates and agrees that from and after such fifteen (15) month
period, it is entitled to and agrees to claim no damages of any kind with
respect to any alleged breach and/or violation of any of such representations
and/or warranties of the other party, other than as to claims with respect to
which it has given the other party and the New Company written notice within
such fifteen (15) month period. Notwithstanding the foregoing, each of the
Tarragon Contributors and the Northland Contributors hereby expressly waives,
relinquishes and releases any right or remedy available to it at law, in equity,
under this Agreement or otherwise to make a claim against the other party for
damages that it may incur, as the result of any of the representations or
warranties of the other party being untrue, inaccurate or incorrect if (a) the
party claiming such breach knew or is deemed to know that such representation or
warranty was untrue, inaccurate or incorrect at the time of the Closing (and for
such purpose, (i) the knowledge of each Northland Contributor will be deemed
known by each other member of the same Northland Contributing Group, (ii) the
knowledge of each Tarragon Contributor will be deemed known by each other member
of the same Tarragon Contributing Group, (iii) the knowledge of Northland will
be deemed known by the New Company in respect of any claim against any Tarragon
Contributor, but not otherwise, (iv) the knowledge of Tarragon will be deemed
known by the New Company in respect of any claim against any Northland
Contributor, but not otherwise and (v) the knowledge or deemed knowledge of the
New Company will not limit the right of any Contributor to bring a direct claim
under Section 5.5, provided that the Contributor does not have and is not deemed
to have such knowledge), or (b) the damages of the party claiming such breach as
a result of such representations or warranties being untrue, inaccurate or
incorrect are reasonably estimated to aggregate less than one percent (1%) of
the Equity Value of the applicable Contributor party alleged to be liable for
such breach as of the date of the claim; provided, however, that in the event
that the damages of a party exceed such one percent (1%) threshold, such party
will be entitled to claim for all its damages (i.e. from the first dollar of
damage, regardless of such threshold). Notwithstanding anything to the contrary
set forth herein, the aggregate liability of each Contributor under the
representations and warranties set forth in this Article 3, together with all of
the indemnification obligations of such Contributor provided in this Agreement
or in any Related Document, shall not exceed fifty percent (50%) of the Equity
Value of such Contributor. The remedies set forth in this Section 3.5, Article 5
and Article 6 comprise the sole and exclusive remedies of a party hereto (or any
person claiming by, through or under such party, including any Indemnitee) in
respect of any breach of the representations, warranties or covenants set forth
in this Agreement or in any Related Document.
     3.6 Bermuda Island and Northgate. Notwithstanding anything to the contrary
herein or in the Northgate Purchase Agreement or the Bermuda Island Purchase
Agreement, if the Bermuda Island property and/or the Northgate property become
additional “Northland Properties” hereunder and/or Middletown Tarragon LLC
becomes an additional “Northland Company” hereunder, and/or the membership
interests in Middletown Tarragon LLC become additional “Northland Company
Interests”, each as described above in Section 1.2, then none of the
representations or warranties set forth in this Article 3 will apply to such
additional Northland Properties, Northland Companies or Northland Company
Interests nor shall any of the Northland Contributors be deemed to have made any
such representations and warranties with

46



--------------------------------------------------------------------------------



 



respect thereto, except to the extent that any such representations or
warranties would, if made, have been breached by actions or omissions taken or
omitted to be taken by Northland at any time after consummating such purchase
under the Northgate Purchase Agreement or the Bermuda Island Purchase Agreement,
as applicable, and such breach results in a Material Adverse Effect.
ARTICLE 4 — CLOSING ADJUSTMENTS
     4.1 Prorations. At each Closing, the following shall be apportioned and
adjusted between each Contributor, on the one hand, and the New Company, on the
other hand, as of 11:59 p.m. (Eastern Standard Time) as of the last day of the
calendar month immediately preceding the month in which the applicable Closing
occurs (the “Prorations Date”), with the Contributor responsible for matters
relating to its Contributed Properties for the period prior to the Prorations
Date, and the New Company responsible for matters relating to such Contributed
Properties from and after the Prorations Date, except as otherwise specified:
          (a) rents and additional rents under or in respect of Tenant Leases,
as, when and to the extent actually collected, on the basis of the period for
which payable under the applicable Tenant Lease and apportioned on the basis of
the actual number of days in such period, along with security, pet, key and any
other deposits held by the landlord under the Tenant Leases;
          (b) any real property taxes, water and sewer rents and charges; any
tax credit or refund collected as a result of any real property tax appeal;
vault taxes or charges, elevator inspection charges and other like and similar
municipal taxes and charges, each on the basis of the fiscal year or other
period for which assessed, and apportioned upon the basis of the actual number
of days in such year or period. If actual tax bills are not available, taxes
shall be apportioned based on the most recent tax bills available, with a
post-Closing adjustment to be made as soon as tax bills for the fiscal year
during which the Closing occurs become available;
          (c) subject to Section 4.5, electric, gas, steam and other public
utility charges for services furnished to the Contributed Properties, on the
basis of the actual number of days in any period covered by the charge being
apportioned (except that no apportionment shall be made for any of such items as
are furnished and charged by the applicable utility company directly to tenants
under the Tenant Leases);
          (d) all charges under the Contracts, on the basis of the actual number
of days in any period covered by the charge being apportioned. The Tarragon
Contributors with respect to the Tarragon Properties, and the Northland
Contributors with respect to the Northland Properties shall bear the cost of all
installments or amounts of items which are being apportioned under this Section
which became due and payable prior to the Prorations Date; and
          (e) such other items as are customarily apportioned between sellers
and purchasers of real properties of a type similar to the Contributed
Properties.
     4.2 Commissions. Each Contributor shall bear the cost of all unpaid
commissions, fees and other charges due on or prior to the Prorations Date to
real estate brokers or other

47



--------------------------------------------------------------------------------



 



Persons with respect to any Tenant Lease beginning on or prior to the Prorations
Date. The New Company shall be responsible for commissions, fees, or other
charges due to real estate brokers or other Persons with respect to Tenant
Leases, and any renewals, extensions and expansions thereof, beginning after the
Prorations Date. At each Closing, the Equity Value of each Contributor will be
reduced by all security deposits which are then unapplied to satisfy tenant
obligations under Tenant Leases at such Contributed Property, except to the
extent that the applicable Contributed Company holds such security deposit as of
the Closing Date.
     4.3 New Tax Rates. If the Proration Date and the Closing Date for a
Contributed Property is before a new real property or other applicable tax rate
or charge of an Authority is fixed, then the apportionment of such tax or charge
at the Closing shall be based upon the tax rate for the immediately preceding
fiscal period applied to the latest assessed valuation. Promptly after the new
tax rate has been fixed, the apportionment of such tax or charge made at the
Closing shall be recalculated and any adjustment to the Equity Value and the
number of Common Units issuable to the Contributors in respect of such
Contributed Property shall be made promptly after such recalculation.
     4.4 Tenant Leases. If any tenant under a Tenant Lease is in arrears in the
payment of rent, or other charges, payments received from such tenant after the
applicable Closing shall be applied in the following order of priority: first,
to current rents and other sums due the New Company as the current owner of the
Property and landlord under the Tenant Lease, and the balance to any delinquent
sums owing to the Contributor under the Tenant Lease in respect of the period
prior to the Prorations Date. If any payments from a tenant under a Tenant Lease
received by the New Company or the Contributor after the Closing are payable to
the other by reason of this Section, then the appropriate sum shall be promptly
paid to the other by adjustment of the number of Common Units issued to the
Contributor.
     4.5 Utility Charges. The apportionment of utility charges shall be made
upon the basis of charges shown on the latest available bills of such utilities.
The charges shown on such available bills for periods prior to the Prorations
Date which have not been paid as of the Closing Date shall be paid by the
Contributed Company and credited in favor of the New Company, and for the period
from the date of each such last available utility bill to the Prorations Date an
apportionment shall be made based on the amount charged for the period covered
by such last available bill. Notwithstanding the foregoing, each Contributor
with respect to its Contributed Property will use reasonable efforts to cause
the respective utility companies to read their meters or fix their charges to
the Prorations Date, in which event (i) the Contributed Company shall pay such
charges, when billed, to the Prorations Date, and the amount of such payment
will be credited at Closing in favor of the New Company, (ii) if the Contributed
Company has paid any such charges for any period subsequent to the Prorations
Date, such payments shall be credited in favor of the Contributor, and (iii) the
Contributed Company shall pay such charges from and after the Prorations Date
without any proration hereunder.
     4.6 Utility Deposits. At the Closing, to the extent not otherwise held in
the name of the Contributed Company, each Contributor shall assign to the New
Company, all deposits or escrows held for the account of such Contributor (or
its Affiliate) with respect to its Contributed Property at or by any public
utility company in connection with the utility services furnished to the
Contributed Property; and in such case the Contributor shall be credited at
Closing for the

48



--------------------------------------------------------------------------------



 



amount of deposits, or escrows so assigned. Any such deposits or escrows held in
the name of a Contributed Company shall be included in the Cash adjustment of
Equity Value pursuant to Section 1.1(c).
     4.7 Post-Closing Receipt. If any item covered by this Article cannot be
apportioned because the same has not been (or cannot be) fully ascertained on
the Closing Date, or if any error has been made with respect to any
apportionment, then such item shall be apportioned (or corrected, as applicable)
as soon as the same is fully ascertained and any change in Equity Value and the
number of Common Units to be issued to a Contributor under Section 1.1 shall be
adjusted by issuing to such Contributor additional Common Units, or reducing the
number of Common Units issued to such Contributor.
     4.8 Real Estate Tax Refunds. Real estate tax refunds and credits received
after a Closing which are attributable to the fiscal tax year during which the
Prorations Date falls shall be apportioned between the Contributor, on the one
hand, and the New Company, on the other hand, pursuant to this Article. There
will be no proration of tax refunds or credits relating to fiscal tax years
previous to the one during which the Prorations Date falls.
     4.9 Special Assessments. If, as of the Prorations Date, any of the
Properties shall be (or shall have become) subject to a special or local
assessment or charge of any kind (whether or not yet a lien), then (to the
extent not payable by the tenants) the New Company shall be credited at Closing
for any installments thereof due and payable prior to the Prorations Date which
have not been paid by the Contributed Company prior to the Prorations Date;
provided, however, that any installment thereof attributable to a period from
and after the Prorations Date shall be apportioned at the Closing in the same
manner as for taxes under Section 4.1(b). The Contributed Company shall be
responsible for all installments of such assessment attributable to the period
from and after the Prorations Date, without any proration credit in favor of the
New Company hereunder.
     4.10 Escrow Balances and Reserves. At each Closing, each Contributor will
receive a credit for any escrow balances and reserves held by a lender for the
account of a Contributed Company at Closing.
     4.11 Straddle Periods.
          (a) In General. If, for any Income Tax purposes, the Taxable period of
any of the Contributed Companies does not terminate on the relevant Prorations
Date (any such period, a “Straddle Period”), Income Taxes of such Contributed
Company and Income Tax refunds or credits, if any, of such Contributed Company
attributable to its ordinary operations during such Straddle Period shall be
allocated to (i) the portion of such Straddle Period up to and including the
relevant Prorations Date (the “Pre-Closing Straddle Period”), and (ii) the
portion of such Straddle Period subsequent to the relevant Prorations Date (the
“Post-Closing Straddle Period”) in accordance with this Section 4.11(a). Any
Income Taxes and Income Tax refunds of a Contributed Company that are
attributable to those transactions that are in the nature of capital
transactions shall be allocated under the principles described above based on
the relevant Closing Date, instead of the relevant Prorations Date. For purposes
of the preceding sentences, Income Taxes and any Income Tax refunds or credits
for the Pre-Closing Straddle Period and for the

49



--------------------------------------------------------------------------------



 



Post-Closing Straddle Period of a Contributed Company will be determined on the
basis of an interim closing of the books as of the close of business on the
relevant Prorations Date or Closing Date, as applicable, as if such Straddle
Period consisted of one Taxable period ending on the relevant Prorations Date or
Closing Date, as applicable, and a Taxable period beginning on the day following
the relevant Prorations Date or Closing Date, as applicable.
          (b) Partnerships. For purposes of section 706 of the Code, any item of
income and deduction with respect to a Contributed Company that is treated as a
partnership for U.S. federal tax purposes shall be allocated under the interim
closing of the books method of section 706 of the Code based on the Prorations
Date, and any items of such company that are in the nature of capital
transactions shall be allocated under the interim closing of the books method
under section 706 of the Code based on the Closing Date. The portion of any such
items of such Contributed Company attributable to any period to the Contributor
(or Contributors) up to and including the relevant Prorations Date or Closing
Date, as applicable, shall be allocated to the Contributor (or Contributors) of
such Contributed Company, and the portion of such items of such company
attributable to the period after the relevant Prorations Date or Closing Date,
as applicable, shall be allocated to the New Company.
     4.12 Time Periods. Except as otherwise provided herein, it is the intention
of the parties that each Contributor be responsible for all costs and expenses,
and obtain the benefit of all income, of its Contributed Companies and
Contributed Properties relating to the period up to the Prorations Date, and
that the New Company be responsible for such costs and expenses, and obtain the
benefit of such income, from and after the Prorations Date, in each case on an
accrual basis, but without regard to non-cash items of income or expense,
including depreciation and amortization.
     4.13 Adjustment of Equity Value. On each Closing Date, for each Contributor
and its Contributed Companies and Contributed Properties, the net amount of all
proration credits, without duplication, under this Article 4 in favor of such
Contributor shall be netted against the amount of all proration credits, without
duplication, under this Article 4 in favor of the New Company, and (i) if the
aggregate net proration credit is in favor of such Contributor, then the Equity
Value of such Contributor shall be increased by the amount of such net proration
credit pursuant to Section 1.1(c) and (ii) if the aggregate net proration credit
is in favor of the New Company, then the Equity Value of such Contributor shall
be reduced by the amount of such net proration credit pursuant to
Section 1.1(c).
     4.14 Survival. This Article 4, and all rights and duties of the New Company
and the parties hereunder, shall survive Closing.
ARTICLE 5 — INDEMNIFICATION
     5.1 By Contributors.
          (a) From and after the Closing Date, each Contributor (an
“Indemnitor”) agrees severally to indemnify, defend and hold harmless the New
Company, each other Contributor, and each such Contributor’s respective
subsidiaries, Affiliates, officers, directors, partners, members, managers,
security holders, stockholders, employees, representatives and

50



--------------------------------------------------------------------------------



 



agents. (collectively, the “Indemnitees”) from and against all Losses which are
incurred or suffered by any of them (A) based upon, arising out of, in
connection with or by reason of the breach of any of the representations or
warranties of such Contributor, (B) based upon, arising out of, in connection
with or by reason of any liability or obligation relating to the Contributed
Companies or the Contributed Properties contributed, directly or indirectly, by
such Contributor of any nature (absolute, accrued, contingent or otherwise)
arising or occurring with respect to any period prior to the Prorations Date,
(C) based upon, arising out of, in connection with or by reason of the failure
of such Contributor to perform or comply, in whole or in part, with any of the
covenants or agreements contained herein or in any Related Document to be
performed or complied with by such Contributor on or prior to the Closing, and
(D) based upon, arising out of, in connection with or by reason of any Income
Taxes attributable to a Pre-Closing Tax Period of a Contributed Company. From
and after the First Closing Date, if there is Excess Gain allocated to Tarragon
Corporation or to Ansonia and recognized prior to December 31, 2018, the New
Company shall pay to Tarragon Corporation or Ansonia, as the case may be, an
amount equal to the product of such Excess Gain and the tax rate applied with
respect to Tarragon Corporation or Ansonia, as applicable, in determining any
“Ansonia Tax Amount” or “Tarragon Tax Amount” under the Tax Matters Agreement,
such amount to be paid in immediately available funds within thirty (30) days
after the filing of the federal income tax return of the New Company for the
taxable year in which such Excess Gain was allocated.
          (b) The indemnity against Losses pursuant to Section 5.1(a) shall also
include interest on cash disbursements in respect thereof at an annual rate of
interest equal to a fixed rate of twelve and one-half percent (12.5%) (the
“Reference Rate”), based on actual days elapsed from the later of the date a
valid claim is made hereunder or the date of such disbursement until the date
the Indemnified Parties are fully reimbursed therefor.
          (c) Notwithstanding the preceding, (i) the Indemnified Parties shall
not be entitled to any recovery unless a claim for indemnification is made in
accordance with Section 5.3 and within the time period of survival set forth in
Article 3 and the person seeking indemnification complies with the procedures
set forth in Sections 5.3, 5.4 and 5.5, and (ii) if more than one Indemnitor has
an indemnification obligation in respect of the same Contributed Company or
Contributed Property, such indemnification obligation shall constitute a several
obligation of such Indemnitors, in proportion to their respective Contribution
Percentages.
     5.2 Intentionally Omitted.
     5.3 Indemnification Procedure.
          (a) In the event that any Indemnitee shall incur or suffer any Loss in
respect of which indemnification may be sought by such party pursuant to the
provisions of this Article 5, the Indemnitee shall assert a claim for
indemnification by written notice (a “Notice”) to the Indemnitor stating the
nature and basis of such claim. In the case of Losses arising by reason of any
third party claim, the Notice shall be given within 30 days of the filing of any
such claim against the Indemnitee or the determination by Indemnitee that a
claim will ripen into a claim for which indemnification will be sought, but the
failure of the Indemnitee to give the Notice within such time period shall not
relieve the Indemnitor of any liability that the

51



--------------------------------------------------------------------------------



 



Indemnitor may have to the Indemnitee except to the extent that the Indemnitor
is prejudiced thereby and then only to the extent of such prejudice.
          (b) The Indemnitee shall provide to the Indemnitor on request all
information and documentation reasonably necessary to support and verify any
Losses which the Indemnitee believes give rise to a claim for indemnification
hereunder and shall give the Indemnitor reasonable access to all books, records
and personnel in the possession or under the control of the Indemnitee which
would have bearing on such claim.
          (c) In the case of third party claims for which indemnification is
sought, the Indemnitor shall have the option (x) to conduct any proceedings or
negotiations in connection therewith, (y) to take all other steps to settle or
defend any such claim (provided that the Indemnitor shall not, without the
consent of the Indemnitee, settle any such claim on terms which provide for
(A) a criminal sanction or fine, (B) injunctive relief or (C) monetary damages
in excess of the amount that the Indemnitor is required to pay hereunder) and
(z) to employ counsel, which counsel shall be reasonably acceptable to the
Indemnitee, to contest any such claim or liability in the name of the Indemnitee
or otherwise. In any event, the Indemnitee shall be entitled to participate at
its own expense and by its own counsel in any proceedings relating to any third
party claim; provided, however, that if the defendants in any such action or
claim include both the Indemnitee and the Indemnitor and the Indemnitee shall
have reasonably concluded that there would be a conflict of interest under DR
5-105 of the Code of Professional Responsibility or other applicable federal or
state law were the same counsel to represent the Indemnitee and the Indemnitor,
the Indemnitee shall be entitled to be represented by separate counsel at the
Indemnitor’s expense; provided further, however, that such action or claim shall
not be settled without the Indemnitor’s consent, which shall not unreasonably be
withheld. The Indemnitor shall, within 30 days of receipt of the Notice, notify
the Indemnitee of its intention to assume the defense of such claim. Until the
Indemnitee has received notice of the Indemnitor’s election whether to defend
any claim, the Indemnitee shall take reasonable steps to defend (but may not
settle) such claim. If the Indemnitor shall decline to assume the defense of any
such claim, or shall fail to notify the Indemnitee within 30 days after receipt
of the Notice of the Indemnitor’s election to defend such claim, the Indemnitee
shall defend against such claim (provided that the Indemnitee shall not settle
such claim without the consent of the Indemnitor, which consent shall not be
unreasonably withheld). The expenses of all proceedings, contests or lawsuits in
respect of the claims described in the preceding sentence shall be borne by the
Indemnitor but only if the Indemnitor is responsible pursuant hereto to
indemnify the Indemnitee in respect of the third party claim and, if applicable,
only as required within the limitations set forth in Section 5.1 or Section 5.2
as the case may be. Regardless of which party shall assume the defense of the
claim, the parties agree to cooperate fully with one another in connection
therewith. In the case of a claim for indemnification made under Section 5.1 or
5.2, (a) if (and to the extent) the Indemnitor is responsible pursuant hereto to
indemnify the Indemnitee in respect of the third party claim, then within ten
days after the occurrence of a final non-appealable determination with respect
to such third party claim (or sooner if required by such determination), the
Indemnitor shall pay the Indemnitee (or sooner if required by such
determination), in immediately available funds, the amount of any Losses (or
such portion thereof as the Indemnitor shall be responsible for pursuant to the
provisions hereof and (b) in the event that any Losses incurred by the
Indemnitee do not involve payment by the Indemnitee of a third party claim,
then, if (and to the extent) the Indemnitor is responsible pursuant hereto to

52



--------------------------------------------------------------------------------



 



indemnify the Indemnitee against such Losses, the Indemnitor shall within ten
days after agreement on the amount of Losses or the occurrence of a final
non-appealable determination of such amount pay to the Indemnitee, in
immediately available funds, the amount of such Losses (or such portion thereof
as the Indemnitor shall be responsible for pursuant to the provisions hereof).
     5.4 Cooperation in Defense. Each party indemnified under any indemnity
contained in this Agreement shall cooperate in all reasonable respects in the
defense of the third-party claim pursuant to which the indemnifying party is
alleged to have liability.
     5.5 Direct or Derivative Claims. With respect to any indemnified Loss which
has been suffered (directly or indirectly) both by the New Company and by a
Contributor, the Contributor shall have the right to require, by written demand
upon the Board of Managers of the New Company, that the claim for such
indemnified Loss be brought by the New Company, and if the Board of Managers
does not bring such claim and prosecute such claim in accordance with the
directions of such Contributor within fifteen (15) days, then such Contributor
may bring such claim on its own behalf, in which case such Contributor will be
deemed to have suffered a Loss equal to its pro rata share of the Loss suffered
by the New Company, based on its proportionate ownership of the Common Units of
the New Company as of the final Closing. Nothing in this Section 5.5 shall
prohibit a Contributor from bringing a direct claim for Loss at any time,
regardless whether the New Company has also suffered a Loss or brought a claim
in respect of the same underlying matter; provided, however, that any recovery
by the New Company in respect of such a claim shall be reduced by the amount of
any direct recovery by a Contributor in respect of the same underlying matter,
and such Contributor shall not participate through the New Company in any such
additional recovery by the New Company.
     5.6 General. The parties shall use reasonable efforts to mitigate any
indemnified Loss in connection with this Agreement. The parties shall also use
reasonable efforts to structure any indemnity payment in a manner such that the
Indemnitor will obtain any deduction or other tax benefit arising from having
made such indemnification payment in order to avoid any duplication of after-tax
benefit to the Indemnitee. The amount of indemnified Loss incurred by the
Indemnitee shall be reduced by the amount of any insurance benefit received by
the Indemnitee or by the New Company in respect of such Loss. Any liability for
indemnification under this Agreement shall be determined without duplication of
recovery by reason of the state of facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement. No matter shall be the subject of an indemnification claim hereunder
to the extent that the Indemnitee has otherwise been compensated therefor,
including through the prorations or other adjustments to Equity Value under
Section 1.1.
     5.7 Survival. This Article 5 shall survive each Closing.
ARTICLE 6 — DEFAULTS AND REMEDIES
     6.1 Defaults. In the event of (i) a failure by a party to perform any of
its material obligations hereunder, which failure continues for more than
fifteen (15) days following receipt of notice thereof from the other party or
(ii) the inaccuracy of any representation or warranty made by a party in this
Agreement or in any document delivered pursuant to the terms hereof to

53



--------------------------------------------------------------------------------



 



the extent such inaccuracy of such representation or warranty results in or
constitutes a Material Adverse Effect, then the other party shall have the right
to terminate its obligation to consummate the transaction contemplated by this
Agreement (or any remaining portion thereof) by delivery of notice thereof to
the other party. Subject to the terms of this Article below, upon any such
termination or any termination otherwise permitted under this Agreement, all
rights and obligations of the parties under this Agreement, other than those
that by their terms survive termination, shall terminate without recourse, and
this Agreement shall be of no further force or effect.
     6.2 Remedies of Northland.
     In addition to its right to terminate this Agreement, in the event of a
failure any Tarragon Contributor to perform its obligations to close on the
contribution transactions under this Agreement at any Closing, which failure
continues for more than fifteen (15) days following receipt of notice thereof,
then Northland shall have the right to (i) seek specific performance of the
terms of this Agreement, and (ii) to the extent a specific performance remedy is
not available, to pursue any other remedy it may have at law or in equity in
connection with such failure. Notwithstanding anything in the foregoing to the
contrary, in the event that Northland elects to seek damages for any failure,
breach or default hereunder, then the parties agree that Northland’s recovery
for any and all such defaults shall not exceed $5,000,000 in the aggregate
against all Tarragon Contributors (and such $5,000,000 limitation will be
applied severally to limit the liability of each Tarragon Contributor, pro rata
on the basis of their respective Equity Values); provided, however, that in the
event that any such failure, breach or default is the result of the willful
failure, breach, default, misconduct or omission on the part of a Tarragon
Contributor, then the $5,000,000 aggregate limitation on damages shall not be
applicable to, and Northland shall be permitted to recover any and all damages
caused by such failure, breach or default on the party of, such Tarragon
Contributor. As a condition precedent to Northland exercising any right it may
have to bring an action for specific performance hereunder, Northland must
commence such an action within ninety (90) days after Northland first becomes
aware of Tarragon’s default. Northland agrees that its failure to timely
commence such an action for specific performance within such ninety (90) day
period shall be deemed a waiver by it of its right to commence an action for
specific performance as well as a waiver by it of any right it may have to file
or record a notice of lis pendens or notice of pendency of action or similar
notice against any portion of the applicable Tarragon Property.
     6.3 Remedies of Tarragon.
     In addition to its right to terminate this Agreement, in the event of a
failure any Northland Contributor to perform its obligations to close on the
contribution transactions under this Agreement at any Closing, which failure
continues for more than fifteen (15) days following receipt of notice thereof,
then Tarragon shall have the right to (i) seek specific performance of the terms
of this Agreement, and (ii) to the extent a specific performance remedy is not
available, to pursue any other remedy it may have at law or in equity in
connection with such failure. Notwithstanding anything in the foregoing to the
contrary, in the event that Tarragon elects to seek damages for any failure,
breach or default hereunder, then the parties agree that Tarragon’s recovery for
any and all such defaults shall not exceed $5,000,000 in the aggregate against
all Northland Contributors (and such $5,000,000 limitation will be applied
severally to limit the

54



--------------------------------------------------------------------------------



 



liability of each Northland Contributor, pro rata on the basis of their
respective Equity Values); provided, however, that in the event that any such
failure, breach or default is the result of the willful failure, breach,
default, misconduct or omission on the part of a Northland Contributor, then the
$5,000,000 aggregate limitation on damages shall not be applicable to, and
Tarragon shall be permitted to recover any and all damages caused by such
failure, breach or default on the part of, such Northland Contributor. As a
condition precedent to Tarragon exercising any right it may have to bring an
action for specific performance hereunder, Tarragon must commence such an action
within ninety (90) days after Tarragon first becomes aware of Northland’s
default. Tarragon agrees that its failure to timely commence such an action for
specific performance within such ninety (90) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against any portion of the
applicable Northland Property.
     6.4 Sole and Exclusive Remedies. The remedies set forth in this Article 6,
together with those set forth in Section 3.5 and Article 5 comprise the sole and
exclusive remedies of a party hereto (or any person claiming by, through or
under such party, including any Indemnitee) in respect of any breach of the
representations, warranties or covenants set forth in this Agreement or in any
Related Document.
ARTICLE 7 — FUTURE OPERATIONS
     7.1 Operations. Except as otherwise expressly permitted by this Agreement
(including pursuant to the Tarragon Restructuring or the Northland
Restructuring), each Tarragon Contributor with respect to the Tarragon
Properties and Tarragon Companies, and each Northland Contributor with respect
to the Northland Properties and the Northland Companies, hereby agrees and
covenants with respect to the Property and/or Company Interests that have not
already been contributed to the New Company, that from the date hereof through
each Closing or the earlier termination of this Agreement:
          (a) Neither Tarragon nor Northland, and no Tarragon Company or
Northland Company, shall sell, encumber, further pledge, or otherwise transfer
or dispose of all or any part of the Tarragon Company Interests, the Northland
Company Interests, the Tarragon Property or the Northland Property, or amend,
modify or terminate any Tarragon Operating Agreements or Northland Operating
Agreements, without the prior consent of the other party hereto.
          (b) Neither Tarragon nor Northland, and no Tarragon Company or
Northland Company, shall enter into, extend, renew, replace or modify any
contract, agreement or other arrangement with regard to the Tarragon Property or
the Northland Property which will be binding on the New Company, the Tarragon
Property or the Northland Property after Closing unless such contract, agreement
or other arrangement (as so extended, renewed, replaced or modified) can be
terminated by the New Company without penalty or payment of any fee on not more
than thirty (30) days notice.
          (c) Neither Tarragon or Northland, and no Tarragon Company or
Northland Company, shall initiate or consent to any zoning changes, liens or
encumbrances of or against the Tarragon Property or the Northland Property
without the prior written consent of the other

55



--------------------------------------------------------------------------------



 



party, and shall give the other party copies of all notices received by Tarragon
or Northland with respect to any such matters.
          (d) Each of Tarragon, Northland, the Tarragon Companies and the
Northland Companies shall continue to manage, lease, market and operate the
Tarragon Property and the Northland Property in the ordinary course of business
in accordance with the management, leasing and operation standards and practices
currently in effect at the Tarragon Property and the Northland Property, as
applicable, and shall continue to perform all of its obligations with respect to
the Tarragon Leases, Northland Leases, Tarragon Contracts and Northland
Contracts, as applicable.
          (e) Each of Tarragon, Northland, the Tarragon Companies and the
Northland Companies shall repair and maintain the Tarragon Property and the
Northland Property in its present condition, normal wear and tear excluded and
subject to Article 8, and continue to maintain the insurance policies currently
in effect with respect to any of the foregoing or enter into new policies with
substantially the same coverage.
          (f) Neither Tarragon and Northland shall, or permit any Tarragon
Company or Northland Company, to enter into any new Tenant Lease or amend any
existing Tenant Lease, without the other party’s consent, not to be unreasonably
withheld, conditioned or delayed, unless (i) same is on the current standard
lease form for the applicable Property; (ii) provides for payment of monthly
rent at the rates currently in effect for the applicable Property; (iii) is for
a term of no less than one year nor more than 15 months; and (iv) does not
provide any “free rent” or other concessions beyond those currently offered and
consistent with current practice with respect to the applicable Property and
only to the extent such “free rent” or other concessions are not so-called
“back-ended”.
          (g) Each of Tarragon and Northland will keep all debt service payments
and other payments owned in connection with the Tarragon Assumed Debt and the
Northland Assumed Debt, as applicable, current on the Tarragon Property and the
Northland Property and will not permit or suffer to exist any default under any
Tarragon Debt Instrument or Northland Debt Instrument.
     7.2 Notification of Certain Matters. Tarragon shall give prompt notice to
Northland, and Northland shall give prompt notice to Tarragon, of (a) the
occurrence, or failure to occur, of any event that causes any representation or
warranty herein or in any document relating to the transaction contemplated in
this Agreement hereunder to be untrue or inaccurate in any material respect at
any time from the date of this Agreement to each Closing Date, and b) any
failure Tarragon, on the one hand, or Northland, on the other hand, to comply
with or satisfy, in any material respect, any covenant, condition or agreement
to be complied with or satisfied by it under any document relating to the
transaction contemplated in this Agreement.
ARTICLE 8 — RISK OF LOSS
     8.1 Casualty. Each Contributor assumes all risks for damage to or injury
occurring to its Contributed Property by fire, storm, accident, or any other
casualty or cause (a “Casualty”) until the applicable Closing with respect to
the Contributed Property has been completed.

56



--------------------------------------------------------------------------------



 



Immediately after a Contributor has received notice of the occurrence of any
Casualty between the date hereof and the applicable Closing, such Contributor
shall give the other Contributors written notice thereof (a “Casualty Notice”),
which Casualty Notice shall state the type, location and amount of damage to
such Property, the portions of such Property affected by the Casualty and such
Contributor’s good faith estimate of the loss of gross rental income that the
Property will suffer while such Casualty is being repaired. If the affected
Property is reasonably expected to suffer as a result of such Casualty a loss of
gross rental income (taking into account any business interruption insurance
proceeds) in excess of 20% of the Property’s pro forma gross rental income for
the twelve (12) month period following the Casualty (a “Material Casualty”),
then the Contributing Group receiving such Casualty Notice shall have the right,
exercisable for a period of ten (10) Business days after its receipt of such
Casualty Notice, to elect to terminate this Agreement with respect to such
Property and any Company that owns, directly or indirectly, only such Property
(the parties agreeing to cooperate in good faith to restructure the ownership of
any Company that owns both direct or indirect interests in such Property and any
direct or indirect interest in another Property so as to eliminate such
overlapping interests). If this Agreement is terminated with respect to such
Property and any such Company, none of the parties shall have any further right
or obligation hereunder in respect of such Property or such Company, except as
to provisions which by their terms survive termination of this Agreement, but
this Agreement shall remain in effect with respect to all other Properties and
Companies. If the Contributing Group receiving such Casualty Notice does not
elect to terminate this Agreement as to such Property and any such Company, or
if such Casualty is not a Material Casualty, then such Property shall remain
subject to the terms of this Agreement and shall be contributed to the New
Company by its Contributor, along with any insurance proceeds paid on account of
such Casualty (including rental interruption insurance, but only for the period
from and after the Prorations Date) not expended to repair the property prior to
the Closing Date, and the New Company shall receive a credit against such
Contributor’s Equity Value in the amount of any deductible payable by such
Contributor or the applicable Contributed Company in connection with casualty
coverage.
     8.2 Condemnation. If, prior to Closing, all or any significant portion of
any Property is taken, or rendered unusable for its current purpose or
reasonably inaccessible by eminent domain (or is the subject of a pending or
contemplated taking which has not been consummated), (a “Condemnation”), then,
upon receipt of written notice of such action from any Authority, the
Contributor of such Property shall immediately give the other Contributors
written notice thereof (a “Condemnation Notice”), which Condemnation Notice
shall state the nature of such Condemnation, the portions of such Property
affected by the Condemnation and such Contributor’s good faith estimate of the
loss of gross rental income that the Property will suffer as a result of such
Condemnation. If the affected Property is reasonably expected to suffer as a
result of such Condemnation a loss of gross rental income in excess of 20% of
the Property’s pro forma gross rental income for the twelve (12) month period
following the Condemnation (a “Material Condemnation”), then the Contributing
Group receiving such Condemnation Notice shall have the right, exercisable for a
period of ten (10) Business days after its receipt of such Condemnation Notice,
to elect to terminate this Agreement with respect to such Property and any
Company that owns, directly or indirectly, only such Property (the parties
agreeing to cooperate in good faith to restructure the ownership of any Company
that owns both direct or indirect interests in such Property and any direct or
indirect interest in another Property so as to eliminate such overlapping
interests). If this Agreement is terminated with respect to such Property and

57



--------------------------------------------------------------------------------



 



any such Company, none of the parties shall have any further right or obligation
hereunder in respect of such Property or such Company, except as to provisions
which by their terms survive termination of this Agreement, but this Agreement
shall remain in effect with respect to all other Properties. If the Contributing
Group receiving such Condemnation Notice does not elect to terminate this
Agreement as to such Property and any such Company, or if such Condemnation is
not a Material Condemnation, then such Property shall remain subject to the
terms of this Agreement and shall be contributed to the New Company by its
Contributor, along with any and all rights to the condemnation award in respect
of such Condemnation (other than any portion thereof relating to loss of rental
income for the period prior to the Prorations Date).
     8.3 Portfolio Termination Right. Notwithstanding anything to the contrary
contained in Section 8.1 or 8.2, in the event that the Contributed Properties of
either Contributing Group have suffered Material Casualties or Material
Condemnations resulting in the termination of this Agreement with respect to
such Properties representing more that 20% of the gross asset value (as such
gross asset value is set forth on Schedule 1.1) of all the Properties of such
Contributing Group, then the other Contributing Group shall have the right to
terminate this Agreement by delivery of written notice thereof to the other
parties, whereupon this Agreement shall terminate as to all Companies and
Properties not contributed at a previous Closing, and the parties shall cease to
have any further obligations or liabilities hereunder in respect thereof, other
than obligations which by their terms expressly survive termination of this
Agreement.
ARTICLE 9 — MISCELLANEOUS
     9.1 Brokers. Each party to this Agreement represents and warrants that
neither it nor any of its Affiliates has had any contact or dealings regarding
the Properties, or any communication in connection with the subject matter of
the transactions contemplated by this Agreement, through any real estate broker
or other person who can claim a right to a commission or finder’s fee in
connection with therewith. In the event that any other broker or finder claims a
commission or finder’s fee based upon any contact, dealings or communication,
the party through whom or through whose Affiliate such other broker or finder
makes its claim shall be responsible for such commission or fee and all costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the other party and its Affiliates in defending
against the same. The party through whom or through whose Affiliate such other
broker or finder makes a claim shall hold harmless, indemnify and defend the
other party hereto, its successors and assigns, agents, employees, officers and
directors, and the Property from and against any and all Losses, arising out of,
based on, or incurred as a result of such claim. The provisions of this Section
shall survive each Closing or termination of the parties’ obligations to
consummate the transactions contemplated by this Agreement.
     9.2 Marketing. Each of Tarragon and Northland agrees not to market the
Properties for sale during the term of this Agreement or entertain or discuss
any offer to purchase or acquire the Properties or the Interests with any Person
other than Northland, Tarragon and their Affiliates.
     9.3 Entire Agreement; No Amendment. This Agreement represents the entire
agreement among each of the parties hereto with respect to the subject matter
hereof. It is expressly understood that no representations, warranties,
guarantees or other statements shall be

58



--------------------------------------------------------------------------------



 



valid or binding upon a party unless expressly set forth in this Agreement. It
is further understood that any prior agreements or understandings between the
parties with respect to the subject matter hereof have merged in this Agreement,
which alone fully expresses all agreements of the parties hereto as to the
subject matter hereof and supersedes all such prior agreements and
understandings. This Agreement may not be amended, modified or otherwise altered
except by a written agreement signed by the party hereto against whom
enforcement is sought. It is agreed that no obligation under this Agreement
which by its terms is to be performed or continue to be performed after Closing
and no provision of this Agreement which is expressly to survive Closing shall
merge upon Closing, but shall survive Closing. Notwithstanding the foregoing,
after December 31, 2008, press releases regarding the New Company that have been
reviewed and approved by the Board of Managers of the New Company shall not be
subject to the prior written approval of the parties hereto.
     9.4 Certain Expenses. Each party hereto will pay all of its own expenses
incurred in connection with this Agreement and the transactions contemplated
hereby (whether or not the Closing shall take place), including, without
limitation, all costs and expenses herein stated to be borne by such party and
all of its respective accounting, legal, investigatory and appraisal fees.
Tarragon shall be responsible for paying (i) all amounts required to be paid to
the holder of the Tarragon Assumed Debt in connection with the assumption and/or
transfer of the Tarragon Assumed Debt as a result of the transaction
contemplated herein, (ii) all applicable State, County and City transfer taxes
and/or transfer fees due in connection with the transfer of the Tarragon
Property or assignment of the Tarragon Company Interests to the New Company,
(iii) all costs associated with obtaining and issuing the any title policies
with respect to the Tarragon Properties, including, without limitation,
examination costs, commitment fees and premiums, and (iv) all costs associated
with obtaining applicable UCC searches with respect to Tarragon or the Tarragon
Companies and all costs associated with obtaining any surveys of the Tarragon
Property, but in the case of items (i), (iii) and (iv) above, only to the extent
any of the foregoing is required in order to obtain the Tarragon Lender
Consents. Northland shall be responsible for paying (a) all amounts required to
be paid to the holder of the Northland Assumed Debt in connection with the
assumption and/or transfer of the Northland Assumed Debt as a result of the
transaction contemplated herein, (b) all applicable State, County and City
transfer taxes and/or transfer fees due in connection with the transfer of the
Northland Property or assignment of the Northland Company Interests to the New
Company, (c) all costs associated with obtaining and issuing any title policies
with respect to the Northland Properties, including, without limitation,
examination costs, commitment fees and premiums, and (d) all costs associated
with obtaining applicable UCC searches with respect to Northland or the
Northland Companies and all costs associated with obtaining any surveys of the
Northland Property, but in the case of items (a), (c) and (d) above, only to the
extent any of the foregoing is required in order to obtain the Northland Lender
Consents. Any recording or escrow fees incurred in connection with the transfer
of title to or contribution of the Tarragon Property or the Tarragon Company
Interests as contemplated by this Agreement shall be paid by Tarragon. Any
recording or escrow fees incurred in connection with the transfer of title to or
contribution of the Northland Property or the Northland Company Interests as
contemplated by this Agreement shall be paid by Northland. All other costs and
charges in connection with the purchase and sale of the Properties contemplated
by this Agreement not otherwise provided for in this Agreement shall be
allocated by standard accounting and conveyancing practices in the relevant
jurisdiction in which each such Property is located.

59



--------------------------------------------------------------------------------



 



     9.5 Notices. Any notice or communication required under or otherwise
delivered in connection with this Agreement to any of the parties hereto shall
be written and shall be delivered to such party at the following address:
     If to Tarragon:
Tarragon Corporation
423 West 55th Street – 12th Floor
New York, NY 10019
Attn: William S. Friedman
Phone: (212) 949-5000
Fax: (646) 354-2171
     with copies to:
Tarragon Corporation
3100 Monticello, Ste. 200
Dallas, TX 75205
Attn: Kathryn Mansfield, Esq.
Phone: (214) 599-2250
Fax: (214) 599-2250
Jones Day
222 East 41st Street
New York, NY 10017
Attn: Kent R. Richey, Esq.
Phone: (212) 326-3481
Fax: (212) 755-7306
     If to Ansonia:
Ansonia LLC
c/o Tarragon Corporation
423 West 55th Street, 12th Floor
New York, NY 10019
Attn: Robert Rothenberg
Fax: (212) 687-1345
     With a copy to:
Holland & Knight LLP
195 Broadway
New York, New York 10007
Attn: Jim Spitzer, Esq.
Facsimile: 212-341-7292

60



--------------------------------------------------------------------------------



 



     If to Northland:
c/o Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn: Steven P. Rosenthal
Phone: (617) 630-7240
Fax: (617) 630-7201
     with a copy to:
Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn: Suzanne Abair, Esq.
Phone: (617) 630-7275
Fax: (617) 630-7201
     with a copy to:
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attn: Minta E. Kay, Esq. and Gilbert G. Menna, Esq.
Phone: (617) 570-1877 and (617) 570-1433
Fax: (617) 570-1231
All notices, demands, solicitations of consent or approval, and other
communications hereunder shall be in writing and shall be sufficiently given if
personally delivered, transmitted by facsimile, sent by electronic transmission
or sent postage prepaid by overnight courier or registered or certified mail,
return receipt requested. Notices shall be deemed to have been given when
personally delivered or when transmitted on a Business Day by electronic
transmission with confirmation of receipt or by facsimile with machine generated
confirmation of transmission without notation of error, if sent before 5:00 p.m.
local time of the recipient, otherwise the following Business Day, or, if mailed
or sent by overnight courier, on the date on which received.
     9.6 No Assignment. Except as provided in this Section below, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by any
party hereto without the prior written consent of the other parties.
     9.7 Governing Law. The laws of the State of New York shall govern the
validity, enforcement and interpretation of this Agreement.
     9.8 Multiple Counterparts. This Agreement may be executed in multiple
counterparts. If so executed, all of such counterparts shall constitute but one
agreement, and, in

61



--------------------------------------------------------------------------------



 



proving this Agreement, it shall not be necessary to produce or account for more
than one such counterpart.
     9.9 Further Assurances. From and after the date of this Agreement and after
the Closing, the parties hereto shall take such further actions and execute and
deliver such further documents and instruments as may be reasonably requested by
the other party and are reasonably necessary to provide to the respective
parties hereto the benefits intended to be afforded hereby, including, without
limitation, all books and records relating to the Property and the addresses of
all parties.
     9.10 Miscellaneous. Whenever herein the singular number is used, the same
shall include the plural, and the plural shall include the singular where
appropriate, and words of any gender shall include the other gender when
appropriate. The headings of the Articles and the Sections contained in this
Agreement are for convenience only and shall not be taken into account in
determining the meaning of any provision of this Agreement. The words “hereof”
and “herein” refer to this entire Agreement and not merely the Section in which
such words appear. If the last day for performance of any obligation hereunder
is not a Business Day, then the deadline for such performance or the expiration
of the applicable period or date shall be extended to the next Business Day. All
references to Sections, Articles, Exhibits or Schedules are to Sections,
Articles, Exhibits or Schedules of or to this Agreement. The terms “include” and
“including” are to be construed as if followed by the phrase “without
limitation”, regardless whether such phrase actually appears.
     9.11 Invalid Provisions. If any provision of this Agreement (except the
provision relating to Tarragon’s obligation to contribute the Tarragon Property,
Northland’s obligation to contribute the Northland Property, the New Company’s
obligation to issue the Common Units, the invalidity of which shall cause this
Agreement to be null and void) is held to be illegal, invalid or unenforceable
under present or future laws, such provision shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.
     9.12 Confidentiality; Publicity. Each of Tarragon and Northland agrees to
maintain in confidence through Closing, unless otherwise required by applicable
Law, public reporting or listing requirements or accounting or auditing
standards to disclose, all material and confidential information received from
Tarragon or Northland or otherwise regarding the Properties. In the event this
Agreement is terminated, each party shall promptly return to the other party all
materials delivered to such party. Tarragon and Northland agree that, prior to
the Closing Date, none of them, without the prior written consent of the other,
shall publicly or privately reveal any information relating to the existence or
terms and conditions of the transactions contemplated hereby, except as
permitted in this Section. Each party agrees that nothing in this Section shall
prevent such party from disclosing or accessing any information otherwise deemed
confidential under this Section (i) in connection with the enforcement of its
rights hereunder, or (ii) pursuant to any legal requirement, including, without
limitation, any securities Laws, any reporting or listing requirement or any
accounting or auditing standard. Tarragon and Northland further agree that
nothing in this Section shall prevent any of them from disclosing or accessing
any

62



--------------------------------------------------------------------------------



 



information otherwise deemed confidential under this Section to its respective
agents, employees, counsel and other third parties to the extent reasonably
necessary to perform due diligence and complete the transactions contemplated
hereby.
     9.13 Press Releases and Public Announcements. Except as the disclosing
party may determine to be required by applicable law or any listing agreement
with any national securities exchange or The NASDAQ Stock Market, the parties
shall consult with each other before issuing any press release or otherwise
making public statements with respect to this Agreement and the transactions
contemplated by this agreement including transactions and agreements relating to
the formation of the New Company and shall not issue any press release or make
any public announcement relating to the subject matter of this Agreement or the
New Company without the prior written approval of the other party (which written
approval shall not be unreasonably withheld or delayed). The parties have agreed
upon the form of press release announcing the execution of this Agreement, the
formation of the New Company and the other transactions related thereto.
     9.14 Time of Essence. Time is of the essence with respect to this
Agreement.
     9.15 No Recordation. Northland and Tarragon each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and each of
Northland and Tarragon agrees (a) not to file any notice of pendency or other
instrument (other than a judgment) against the Northland Property or the
Tarragon Property or any portion thereof in connection herewith and (b) to
indemnify the other party against all Losses incurred by the other party by
reason of the filing of such notice of pendency or other instrument.
Notwithstanding the foregoing, if the same is permitted pursuant to applicable
Laws, either party shall be entitled to record a notice of lis pendens if such
party is entitled to seek (and is actually seeking) specific performance of this
Agreement by the other party in accordance with the terms of Article 6 hereof.
     9.16 Representatives. NIC shall act as the sole agent for the Northland
Contributors and shall be authorized to exercise all rights of each of the
Northland Contributors pursuant to this Agreement, including delivering any
notice or granting any consent or waiver hereunder, and the other Contributors
shall be entitled to rely on any action taken by NIC as being taken on behalf of
all of the Northland Contributors. The rights of the Northland Contributors
under this Agreement shall be exercised only by NIC on behalf of the Northland
Contributors, and no other Northland Contributor shall be separately entitled to
exercise any such rights. A copy of any notice required to be delivered
hereunder to any Northland Contributor shall be required to be delivered to only
NIC. Tarragon Corporation shall act as the sole agent for the Tarragon
Contributors and shall be authorized to exercise all rights of each Contributor
of the Tarragon Contributors pursuant to this Agreement, including delivering
any notice or granting any consent or waiver hereunder, and the other
Contributors shall be entitled to rely on any action taken by Tarragon
Corporation as being taken on behalf of all of the Tarragon Contributors. The
rights of the Tarragon Contributors under this Agreement shall be exercised only
by Tarragon Corporation on behalf of the Tarragon Contributors, and no other
Tarragon Contributors shall be separately entitled to exercise any such rights.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution
Agreement as an instrument under seal as of the date and year first above
written.
NORTHLAND: 

              Northland Portfolio L.P.
 
       
 
 
By: Northland Portfolio Partners LLC, Its
General Partner
 
 
    By:  /s/ Steven P. Rosenthal
 
 
 
            Northland Fund L.P.
 
       
 
    By: Northland Fund I Partners L.P., Its
General Partner  
 
   
By: Northland Fund I Partners, Inc., Its
General Partner
 
 
   
By: /s/ Steven P. Rosenthal
 
 
 
            Northland Fund II, L.P.
 
       
 
    By: Northland Fund II Partners LLC, Its
General Partner  
 
   
By: /s/ Steven P. Rosenthal
 
 
 
            Northland Fund III, L.P.  
 
    By: Northland Fund III Partners LLC, Its
General Partner  
 
     
By: /s/ Steven P. Rosenthal
 
 

64



--------------------------------------------------------------------------------



 



              Northland Investment Corporation
 
       
 
 
By:
  /s/ Steven P. Rosenthal
 
       
 
            Northland Austin Investors LLC
 
       
 
 
By:
  /s/ Steven P. Rosenthal
 
       
 
            Austin Investors L.P.
 
       
 
 
By:
  Northland Austin Partners LLC, Its
General Partner  
 
      By: /s/ Steven P. Rosenthal
 
       
 
            Drake Investors L.P.
 
       
 
 
By:
  Northland Drake Partners LLC, Its
General Partner  
 
      By: /s/ Steven P. Rosenthal
 
       
 
            Tatstone Investors L.P.
 
       
 
 
By:
  Northland Tatstone Partners LLC, Its
General Partner  
 
      By: /s/ Steven P. Rosenthal
 
       

65



--------------------------------------------------------------------------------



 



            TARRAGON:

Tarragon Corporation
     
By: 
/s/ William S. Friedman      
Name:  William S. Friedman, 
   
Title:  Chief Executive Officer 
      ANSONIA LLC
      By:   /s/ Robert P. Rothenberg       Robert P. Rothenberg      Member
Manager              By:   /s/ Richard S. Frary       Richard S. Frary     
Member Manager   

66



--------------------------------------------------------------------------------



 



         

List Schedules and Exhibit to Agreement to Contribute
Schedules
Schedule A-1 – List of Entities Owned by Northland Portfolio
Schedule A-2 – List of Entities Owned by Northland Fund I
Schedule A-3 – List of Entities Owned by Northland Fund II
Schedule A-4 – List of Entities Owned by Northland Fund III
Schedule A-5 – List of Entities Owned by NIC
Schedule A-6 – List of Entities Owned by Tarragon and Ansonia
Schedule A-7 – List of Entities Owned by Tarragon Upon Restructuring
Schedule B-1 – List of Real Property Owned by Northland Portfolio Companies
Schedule B-2 – List of Real Property Owned by Northland Fund I Companies
Schedule B-3 – List of Real Property Owned by Northland Fund II Companies
Schedule B-4 – List of Real Property Owned by Northland Fund III Companies
Schedule B-5 – List of Real Property Owned by NIC Companies
Schedule B-6 – List of Real Property Owned by Tarragon Companies
Schedule C-1 – List of Northland Property Names Included in Intangibles
Schedule C-2 – List of Tarragon Property Names Included in Intangibles
Schedule D-1 – List of Personal Property Owned by Northland Portfolio Companies
Schedule D-2 – List of Personal Property Owned by Northland Fund I Companies
Schedule D-3 – List of Personal Property Owned by Northland Fund II Companies
Schedule D-4 – List of Personal Property Owned by Northland Fund III Companies
Schedule D-5 – List of Personal Property Owned by NIC Companies
Schedule D-6 – List of Personal Property Owned by Tarragon Companies
Schedule E-1 – Northland Assumed Debt
Schedule E-2 – Tarragon Assumed Debt
Schedule F-1 – Northland Contribution Percentage
Schedule F-2 – Tarragon Contribution Percentage
Schedule G – Tarragon Restructuring
Schedule 1.1 – Calculation of Equity Value of Each Party
Schedule 2.1(a) – Tarragon GE Assumed Debt
Schedule 2.1(c) – List of Tarragon Consents
Schedule 2.1(f) – Pending Tarragon Litigation
Schedule 2.1(h)(iv) – Tarragon Rent Roll for Each Tarragon Property
Schedule 2.2(c) – List of Northland Consents
Schedule 2.2(f) – Pending Northland Litigation
Schedule 2.2(h)(iv) – Northland Rent Roll for Each Northland Property
Schedule 3.2(d) – List of Tarragon Defaults
Schedule 3.2(e) – List of Tarragon Violations of Laws
Schedule 3.2(l) – Tarragon Notices Regarding Environmental Laws
Schedule 3.2(m) – List of Tarragon Mechanic Liens
Schedule 3.2(r) – Tarragon Tax Audit Exceptions
Schedule 3.2(v) – Intentionally Omitted
Schedule 3.3(d) – List of Northland Defaults
Schedule 3.3(e) – List of Northland Violations of Laws

67



--------------------------------------------------------------------------------



 



Schedule 3.3(l) – Northland Notices Regarding Environmental Laws
Schedule 3.3(m) – List of Northland Mechanic Liens
Schedule 3.3(r) – Northland Corporate Entities
Schedule 3.3(v) – Activities of Northland Companies
Schedule 3.3(w) – Condominiums
Exhibits
Exhibit A – Form of Limited Liability Company Agreement of New Company
Exhibit B – Form of Interim Management Agreement
Exhibit C – Form of Assignment
Exhibit D – Form of Tax Matters Agreement
Exhibit E – Form of Limited Liability Company Agreement of Management JV
Exhibit F – Form of License Agreement

68